







































LEASE


TWO CIRCLE STAR WAY
San Mateo, California






GC NET LEASE (SAN CARLOS) INVESTORS, LLC,
a Delaware limited liability company,
as Landlord,
and
ROVI CORPORATION,
a Delaware corporation,
as Tenant.



 
 
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page
ARTICLE 1
PREMISES, BUILDING, PROJECT, AND COMMON AREAS
5


ARTICLE 2
LEASE TERM
7


ARTICLE 3
BASE RENT
9


ARTICLE 4
ADDITIONAL RENT
9


ARTICLE 5
USE OF PREMISES
15


ARTICLE 6
SERVICES AND UTILITIES
15


ARTICLE 7
PROJECT MANAGEMENT; REPAIR, MAINTENANCE AND TESTING; COMPLIANCE WITH LAWS
17


ARTICLE 8
ADDITIONS AND ALTERATIONS
18


ARTICLE 9
COVENANT AGAINST LIENS
20


ARTICLE 10
INSURANCE
20


ARTICLE 11
DAMAGE AND DESTRUCTION
22


ARTICLE 12
NONWAIVER
23


ARTICLE 13
CONDEMNATION
23


ARTICLE 14
ASSIGNMENT AND SUBLETTING
23


ARTICLE 15
SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
27


ARTICLE 16
HOLDING OVER
27


ARTICLE 17
ESTOPPEL CERTIFICATES
28


ARTICLE 18
SUBORDINATION
28


ARTICLE 19
DEFAULTS; REMEDIES
28


ARTICLE 20
CONVENANT OF QUIET ENJOYMENT
31


ARTICLE 21
SECURITY DEPOSIT
31


ARTICLE 22
SUBSTITUTION OF OTHER PREMISES
31


ARTICLE 23
SIGNS
33


ARTICLE 24
COMPLIANCE WITH LAW
33


ARTICLE 25
LATE CHARGES
34


ARTICLE 26
LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENT BY TENANT
34


ARTICLE 27
ENTRY BY LANDLORD
34


ARTICLE 28
PARKING
35


ARTICLE 29
MISCELLANEOUS PROVISIONS
35


 
 
 
EXHIBITS
 
 
 
 
 
A
OUTLINE OF PREMISES
 
B
TENANT WORK LETTER
 
C
FORM OF NOTICE OF LEASE TERM DATES
 
D
RULES AND REGULATIONS
 
E
FORM OF TENANTS'S ESTOPPEL CERTIFICATE
 
F
NET EQUIVALENT LEASE RENT
 






ii
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



INDEX
 
Page(s)
Additional Rent
9


Advocate Arbitrators
8


Allowance Dispute Notice
3


Alterations
18


Arbitration Agreement
8


Arbitration Panel
32


Award
9


Base Building
18


Base Rent
9


Briefs
8


Brokers
38


Building
5


Common Areas
5


Comparable Buildings
7


Contemplated Effective Date
25


Contemplated Transfer Space
25


Control,
26


Costs
14


Customary Tenant Equipment
16


Design Problem
18


Direct Expenses
10


Emergency
18


Energy Disclosure Information
40


Energy Disclosure Requirements
40


Estimate
13


Estimate Statement
13


Estimated Direct Expenses
13


Excepted Matters
41


Excess
13


Expense Year
10


First Offer Commencement Date
6


First Offer Notice
6


First Offer Space
6


First Rebuttals
8


Force Majeure
37


HVAC
16


Identification Requirements
39


Intention to Transfer Notice
25


Landlord
1


Landlord Caused Delay
5


Landlord Parties
20


Landlord's Initial Statements
9


Landlord's Rebuttal Statement
9




 
 
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



Lease
1


Lease Commencement Date
7


Lease Expiration Date
7


Lease Term
7


Lease Year
7


Lines
39


Mail
37


Net Worth
26


Neutral Arbitrator
7, 32


Notice of Dispute
32


Notices
37


OFAC
40


Operating Expenses
10


Original Improvements
21


Original Tenant
6


Permitted Transferee
26


Permitted Transferee Assignee
26


Permitted Use
Summary


Premises
5


Prohibited Person
40


Project
5


Proposition 13
12


Renovations
39


Rent
10


Requesting Party
28


Second Rebuttals
8


Secured Areas
35


Security Deposit
31


Six Month Period
25


Specialty Alterations
20


Statement
13


Subject Space
24


Summary
1


Surrender Exceptions
20


Tax Expenses
12


Telecommunications Equipment
15, 39


Tenant
1


Tenant Energy User Disclosure
40


Tenant HVAC System
16


Tenant Review
14


Tenant Work Letter
5


Tenant's Initial Statements
8


Tenant's Rebuttal Statement
9


Tenant's Auditor
14


Tenant's Janitors
17








iv
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



Tenant's Security System
16


Tenant's Share
12


Tenant's Signs
33


Transaction Costs
25


Transfer Notice
24


Transfer Premium
25


Transferee
24


Transfers
24


Written Agreements
38












v
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------






TWO CIRCLE STAR WAY
LEASE
(Single-Tenant Lease Form)
This Lease (the "Lease"), dated as of the date set forth in Section 1 of the
Summary of Basic Lease Information (the "Summary"), below, is made by and
between GC NET LEASE (SAN CARLOS) INVESTORS, LLC, a Delaware limited liability
company ("Landlord"), and ROVI CORPORATION, a Delaware corporation ("Tenant").
SUMMARY OF BASIC LEASE INFORMATION
TERMS OF LEASE
DESCRIPTION
1. Date:
June 26, 2015
2. Premises
      (Article 1).
 
2.1 Building:
A four (4) story building, containing approximately 103,948 rentable square feet
of space ("RSF"), located at Two Circle Star Way, San Carlos, California 90470
2.2 Premises:
Approximately 103,904 RSF in the Building, as further set forth in Exhibit A to
this Lease (i.e., all of the Building other than the "Signage Utility Room" as
defined in Section 1.3 of the Lease).
3. Lease Term
      (Article 2).
 
3.1 Length of Term:
Approximately ten (10) years and four and one-half (4½) months.
3.2 Lease Commencement
Date:


 
October 13, 2015, subject to Lease Commencement Date Delays as defined in
Section 5.1 of the Tenant Work Letter attached hereto as Exhibit B.
3.3 Lease Expiration Date:
February 28, 2026, or, if later, ten (10) years and four and one-half (4-1/2)
months after the Lease Commencement Date.


 
 
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



4. Base Rent
      (Article 3):
 
Period During
Lease Term
Annual
Base Rent
Monthly
Installment of Base Rent
Monthly
Rental Rate per RSF
October 13, 2015 – October 31, 2016
$3,802,886.40
$316,907.20
$3.050
November 1, 2016 – October 31, 2017
$3,916,972.99
$326,414.42
$3.142
November 1, 2017 – October 31, 2018
$4,034,482.18
$336,206.85
$3.236
November 1, 2018 – October 31, 2019
$4,155,516.65
$346,293.05
$3.333
November 1, 2019 – October 31, 2020
$4,280,182.15
$356,681.85
$3.433
November 1, 2020 – October 31, 2021
$4,408,587.61
$367,382.30
$3.536
November 1, 2021 – October 31, 2022
$4,540,845.24
$378,403.77
$3.642
November 1, 2022 – October 31, 2023
$4,677,070.60
$389,755.88
$3.751
November 1, 2023 – October 31, 2024
$4,817,382.71
$401,448.56
$3.864
November 1, 2024 – October 31, 2025
$4,961,904.20
$413,492.02
$3.980
November 1, 2025 – February 28, 2026*
$5,110,761.32
$425,896.78
$4.099
 
 
 
 
*Note: Tenant shall have no obligation to pay any Base Rent attributable to the
months of January or February, 2026.
The time periods set forth in the foregoing Base Rent chart shall be applicably
adjusted to the extent the Lease Commencement Date does not occur on October 13,
2015.
Prepaid Rent: Concurrently with Tenant's execution of this Lease, Tenant shall
pre-pay the Base Rent for October and November, 2015, in the total amount of
$500,917.83 ($184,010.63 for October, and $316,907.20 for November).






2
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



5. Operating Expenses and Tax Expenses
      (Article 4):


 
This is a "TRIPLE NET" lease and as such, the provisions contained in this Lease
are intended to pass on to Tenant and reimburse Landlord for the costs and
expenses reasonably associated with this Lease and the Project, and Tenant's
operation therefrom, subject to Section 4.2.4 of this Lease. To the extent such
costs and expenses payable by Tenant cannot be charged directly to, and paid by,
Tenant, such costs and expenses shall be paid by Landlord but reimbursed by
Tenant as Additional Rent.
6. Tenant's Share
      (Article 4):


99.96%.
Tenant shall have no obligation to pay Tenant's Share of Direct Expenses
attributable to the period prior to January 1, 2016.
7. Permitted Use
      (Article 5):
 
Tenant shall use the Premises solely for general office and research and
development, and uses incidental thereto (the "Permitted Use"); provided,
however, that notwithstanding anything to the contrary set forth hereinabove,
and as more particularly set forth in the Lease, Tenant shall be responsible for
operating and maintaining the Premises pursuant to, and in no event may Tenant's
Permitted Use violate, (A) Applicable Laws, (B) all applicable zoning, building
codes and the Underlying Documents, as that term is set forth in Section 5.2 of
this Lease, and (D) first-class standards in the market in which the Building is
located.
8. Security Deposit
      (Article 21):
 
$600,000.00 (subject to reduction as provided in Section 21.2 of the Lease).
10. Address of Tenant
       (Section 29.18):
 
Rovi Corporation
2233 N. Ontario Street, Suite 100
Burbank, CA 91504
Attention: Mr. Hobie Sheeder
(Prior to Lease Commencement Date)
and






3
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



 
 
Rovi Corporation
Two Circle Star Way
San Carlos, California 90470
Attention: Mr. Hobie Sheeder
(After Lease Commencement Date)


In either case with a copy to:
 

 
DLA Piper LLP (US)
 
550 South Hope Street, Suite 2300
 
Los Angeles, CA 90071
 
Attn: Michael E. Meyer, Esq.
11. Address of Landlord
       (Section 29.18):


 
See Section 29.18 of the Lease.
12. Broker(s)
       (Section 29.24):


Newmark Cornish & Carey
(representing both Landlord and Tenant)
13. Tenant Improvement Allowance (Exhibit B):
$31.43 per RSF of the Premises (i.e., $3,265,702.72)














4
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



ARTICLE 1
PREMISES, BUILDING, PROJECT, AND COMMON AREAS
1.1    Premises, Building, Project and Common Areas.
1.1.1    The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises"). The outline of the Premises is set forth in Exhibit A attached
hereto. Landlord and Tenant hereby acknowledge and agree that the rentable
square footage of the Premises is as set forth in Section 2.2 of the Summary,
and that such rentable square footage shall not be subject to remeasurement or
modification. The parties hereto agree that the lease of the Premises is upon
and subject to the terms, covenants and conditions herein set forth, and Tenant
covenants as a material part of the consideration for this Lease to keep and
perform each and all of such terms, covenants and conditions by it to be kept
and performed and that this Lease is made upon the condition of such
performance. The parties hereto hereby acknowledge that the purpose of Exhibit A
is to show the approximate location of the Premises and such Exhibit is not
meant to constitute an agreement, representation or warranty as to the
construction of the Premises, the precise area thereof or the specific location
of the "Common Areas," as that term is defined in Section 1.1.3, below, or the
elements thereof or of the accessways to the Premises or the "Project," as that
term is defined in Section 1.1.2, below. Except as specifically set forth in
this Lease and in the Tenant Work Letter attached hereto as Exhibit B (the
"Tenant Work Letter"), Tenant shall accept the Premises in its existing, "as is"
condition, and Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises. Tenant
also acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Premises, the Building
or the Project or with respect to the suitability of any of the foregoing for
the conduct of Tenant's business, except as specifically set forth in this Lease
and the Tenant Work Letter. The taking of possession of the Premises by Tenant
shall conclusively establish that the Premises and the Building were at such
time in good and sanitary order, condition and repair.
1.1.2    The Building and The Project. The Premises is the principle component
of the building set forth in Section 2.1 of the Summary (the "Building"). The
term "Project," as used in this Lease, shall mean (i) the Building and the
Common Areas, (ii) the adjacent building located at One Circle Star Way (the
"Adjacent Building") and (iii) the land (which is improved with landscaping and
other improvements) upon which the Building, Adjacent Building and the Common
Areas are located.
1.1.3    Common Areas. Tenant shall have the non-exclusive right to use in
common with other tenants in the Project, if any, and subject to the rules and
regulations referred to in Article 5 of this Lease, those portions of the
Project which are provided, from time to time, for use in common by Landlord,
Tenant and any other tenants of the Project (such areas, together with such
other portions of the Project designated by Landlord, in its discretion,
including certain areas designated for the exclusive use of certain tenants, or
to be shared by Landlord and certain tenants, are collectively referred to
herein as the "Common Areas"). The manner in which the Common Areas are
maintained and operated shall be at the reasonable discretion of Landlord
(provided that Landlord shall at all times maintain and operate the Common Areas
in a manner at least consistent with "Comparable Buildings," as that term is
defined in Section 2.2.2 of this Lease) and the use thereof shall be subject to
such rules, regulations and restrictions as Landlord may reasonably make from
time to time. Landlord reserves the right to close temporarily, make alterations
or additions to, or change the location of elements of the Project and the
Common Areas, provided that, in connection therewith, Landlord shall at all
times use commercially reasonable efforts to minimize interference with the
conduct of Tenant's business at the Premises.
1.1.4    Delivery Date. Landlord anticipates that it will deliver the Premises
to Tenant without any asbestos or other hazardous materials in the condition set
forth in Section 1 of the Tenant Work Letter, on or before September 1, 2015
(the "Delivery Date"). As provided in Section 5.1 of the Tenant Work Letter, if
Landlord fails to deliver the Premises by the Delivery Date, such failure will
be a "Landlord Caused Delay".
1.2    Stipulation of Rentable Square Feet of Premises and Building. For
purposes of this Lease, "rentable square feet" of the Premises shall be deemed
as set forth in Section 2.2 of the Summary and the rentable square feet of the
Building shall be deemed as set forth in Section 2.1 of the Summary.
1.3    Sign Utility Room. The Building contains a self-contained utility room
(the "Sign Utility Room") which provides service to a billboard sign in the
vicinity of the Project. The Sign Utility Room is leased to a third-party that
owns the billboard sign (the "Sign Lease"). Tenant shall not be responsible for
any utilities, maintenance, repair or other costs or obligations





5
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



relating to the Sign Utility Room. During the Lease Term, Tenant shall provide
the tenant under the Sign Lease with access to the Sign Utility Room 24-hours a
day, 7-days a week, including through the Premises.
1.4    Right of First Offer. Landlord hereby grants to the originally named
Tenant herein ("Original Tenant"), and its "Permitted Transferee Assignees" (as
defined in Section 14.8, below) a one-time (as to each space so offered) right
of first offer to lease the Adjacent Building (the "First Offer Space").
Notwithstanding the foregoing, such first offer right of Tenant (i) shall
commence only following the expiration or earlier termination of the existing
lease (including renewals) of the First Offer Space, and (ii) shall terminate if
at any time the Adjacent Building is no longer owned by Landlord or an affiliate
of Landlord.
1.4.1    Procedure for Offer. Subject to the terms of this Section 1.4, Landlord
shall notify Tenant (a "First Offer Notice") prior to, or concurrently with,
Landlord's delivery of a proposal to lease First Offer Space to a third party
(other than a Superior Right Holder, but if the Superior Right Holder does not
exercise its right then Landlord shall immediately offer such space to Tenant).
Pursuant to such First Offer Notice, Landlord shall offer to lease to Tenant the
then available First Offer Space. The First Offer Notice shall describe the
space so offered to Tenant and shall set forth the, term, rent and other
economic terms on which Landlord is willing to lease such space to Tenant (the
"First Offer Rent"). In no event shall Landlord have the obligation to deliver a
First Offer Notice (and Tenant have no right to exercise its right under this
Section 1.4) to the extent that the "First Offer Commencement Date," as that
term is defined in Section 1.4.5, below, is anticipated by Landlord to occur on
or after the date that is eighteen (18) months prior to the Lease Expiration
Date (as such date may be extended pursuant to Section 2.2, below) (provided
that Tenant shall have the right to irrevocably exercise its lease of the
Premises during the Option Term, as provided in Section 2.2, below, in which
event Tenant's rights hereunder shall continue).
1.4.2    Procedure for Acceptance. If Tenant wishes to exercise Tenant's right
of first offer with respect to the space described in the First Offer Notice,
then within twenty-one (21) calendar days after delivery of the First Offer
Notice to Tenant, Tenant shall deliver notice to Landlord of Tenant's election
to exercise its right of first offer with respect to the entire space described
in the First Offer Notice on the terms contained in such notice. If Tenant does
not so notify Landlord within the twenty-one (21) calendar day period, then
Landlord shall be free to lease the space described in such First Offer Notice
to anyone to whom Landlord desires on any terms Landlord desires, provided that
(i) prior to entering into any lease on economic terms that, on a net effective,
present value basis, are more than 5% more favorable to such third party than
the terms contained in the First Offer Notice, (ii) prior to entering into any
lease of less than all of the space described in the First Offer Notice, and
(iii) prior to entering into any such lease on a date that is more than six (6)
months after Tenant's election not to lease the First Offer Space, Landlord
shall first again offer such space to Tenant on any such reduced terms in
accordance with this Section 1.4. Notwithstanding anything to the contrary
contained herein, subject to the foregoing, Tenant must elect to exercise its
right of first offer, if at all, with respect to all of the space offered by
Landlord to Tenant at any particular time, and Tenant may not elect to lease
only a portion thereof. If Tenant does not exercise its right of first offer
with respect to any space described in a First Offer Notice or if Tenant fails
to respond to a First Offer Notice within twenty-one (21) calendar days of
delivery thereof, then Tenant's right of first offer as set forth in this
Section 1.4 shall terminate as to all of the space described in such First Offer
Notice.
1.4.3    Construction In First Offer Space. Tenant shall accept the First Offer
Space in its then existing "as is" condition, subject to any allowances granted
as a component of the First Offer Rent. The construction of improvements in the
First Offer Space shall comply with the terms of Article 8 of this Lease.
1.4.4    Lease of First Offer Space. If Tenant timely exercises Tenant's right
to lease the First Offer Space as set forth herein, Landlord and Tenant shall
execute an amendment to this Lease (the "First Offer Amendment") for such First
Offer Space upon the terms and conditions as set forth in the First Offer Notice
therefor and this Section 1.4. The rentable square footage of any First Offer
Space leased by Tenant shall be as set forth in the First Offer Notice which
shall have been determined by Landlord in accordance with Landlord's then
current standard of measurement for the Building. Tenant shall commence payment
of rent for the First Offer Space, and the term of the First Offer Space shall
commence (the "First Offer Commencement Date") on the date which is the earlier
to occur of (i) the date Tenant first commences to conduct business in the First
Offer Space, and (ii) the date that is one hundred twenty (120) days following
the date Landlord delivers the First Offer Space to Tenant (such 120-day period
to be referred to herein as the "Stipulated First Offer Build-Out Period"), and
shall terminate on the date provided in the First Offer Notice as the end of the
offered lease term. The foregoing Stipulated Build-Out Period shall (a) subject
to mutually and reasonably agreed upon commercially reasonable terms to be set
forth in the First Offer Amendment, be subject to extension on a day-for-day
basis to the extent of any actual delays in the substantial completion of the
tenant improvements in the First Offer Space resulting from "Force Majeure", as
defined in Section 29.16, below, and delays caused by Landlord, and (b) be a
consideration in the determination of the First Offer Rent.





6
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



1.4.5    Termination of Right of First Offer. Tenant's rights under this
Section 1.4 shall be personal to the Original Tenant or a Permitted Transferee
Assignee, and may only be exercised by Original Tenant or a Permitted Transferee
Assignee (and not by any other assignee, or any sublessee or other transferee of
the Original Tenant's interest in this Lease). The right of first offer granted
herein shall terminate as to particular First Offer Space upon the failure by
Tenant to exercise its right of first offer with respect to such First Offer
Space as offered by Landlord. Tenant shall not have the right to lease First
Offer Space, as provided in this Section 1.4, if, as of the date of the
attempted exercise of any right of first offer by Tenant, or as of the scheduled
date of delivery of such First Offer Space to Tenant, Tenant is in Default under
this Lease. Tenant shall not have the right to lease First Offer Space, as
provided in this Section 1.4, if, as of the date of the attempted exercise of
any right of first offer by Tenant, Tenant is not directly leasing and occupying
at least 77,925 RSF of the Premises.
ARTICLE 2

LEASE TERM; OPTION TERM
2.1    Lease Term. The terms and provisions of this Lease shall be effective as
of the date of this Lease. The term of this Lease (the "Lease Term") shall be as
set forth in Section 3.1 of the Summary, shall commence on the date set forth in
Section 3.2 of the Summary (the "Lease Commencement Date"), and shall terminate
on the date set forth in Section 3.3 of the Summary (the "Lease Expiration
Date") unless this Lease is sooner terminated as hereinafter provided. For
purposes of this Lease, the term "Lease Year" shall mean each consecutive twelve
(12) month period during the Lease Term. At any time during the Lease Term,
Landlord may deliver to Tenant a notice in the form as set forth in Exhibit C,
attached hereto, as a confirmation only of the information set forth therein,
which Tenant shall execute and return to Landlord within five (5) days of
receipt thereof.
2.2    Option Term.
2.2.1    Option Right. Landlord hereby grants the Tenant named in this Lease
(the "Original Tenant"), one (1) option to extend the Lease Term for a period of
ten (10) years (the "Option Term"), which option may be irrevocably exercised
only by Tenant by written notice (the "Option Exercise Notice") delivered by
Tenant to Landlord not earlier than fifteen (15) months and not later than
twelve (12) months prior to the expiration of the initial Lease Term, provided
that, as of the date of delivery of such notice, Tenant is not in Default under
this Lease and Tenant has not previously been in default under this Lease more
than once. Upon the proper exercise of such option to extend, and provided that,
at Landlord's option, as of the end of the initial Lease Term, Tenant is not in
Default under this Lease, the Lease Term, as it applies to the Premises, shall
be extended for a period of ten (10) years. The rights contained in this Section
2.2 shall be personal to the Original Tenant or a Permitted Transferee Assignee
(and not by any assignee, sublessee or other "Transferee," as that term is
defined in Section 14.1 of this Lease, of Tenant's interest in this Lease) if
Original Tenant or a Permitted Transferee Assignee occupies the entire Premises.
2.2.2    Option Rent. For purposes of this Lease, the "Option Rent" shall be
equal to the annual rent per rentable square foot (including additional rent and
considering any "base year" or "expense stop" applicable thereto), including all
escalations, at which tenants (pursuant to leases consummated within the twelve
(12) month period preceding the first day of the Option Term), are leasing
non-sublease, non-encumbered, non-equity space which is for single tenant
buildings, not significantly greater or smaller in size than the subject space,
for a comparable lease term, in an arm's length transaction, which comparable
space is located in "Comparable Buildings," as that term is defined in this
Section 2.2.3, below (transactions satisfying the foregoing criteria shall be
known as the "Comparable Transactions"), taking into consideration only the
following concessions (the "Concessions"): (a) rental abatement concessions, if
any, being granted such tenants in connection with such comparable space; and
(b) tenant improvements or allowances provided or to be provided for such
comparable space, and taking into account the value, if any, of the existing
improvements in the subject space, such value to be based upon the age,
condition, design, quality of finishes and layout of the improvements and the
extent to which the same can be utilized by a general office user other than
Tenant; and (c) other reasonable monetary concessions being granted such tenants
in connection with such comparable space; provided, however, that in calculating
the Fair Rental Value, no consideration shall be given to (i) the fact that
Landlord is or is not required to pay a real estate brokerage commission in
connection with Tenant's exercise of its right to extend the Lease Term, or the
fact that landlords are or are not paying real estate brokerage commissions in
connection with such comparable space, and (ii) any period of rental abatement,
if any, granted to tenants in comparable transactions in connection with the
design, permitting and construction of tenant improvements in such comparable
spaces. The Option Rent shall be derived from an analysis (as such derivation
and analysis are set forth on Exhibit F, attached hereto) of the "Net Equivalent
Lease Rates," of the Comparable Transactions, as set forth in Exhibit F,
attached hereto. The Concessions (A) shall be reflected in the effective rental
rate (which effective rental rate shall take into consideration the total dollar
value of such Concessions as amortized on a straight-line basis over the
applicable term of the Comparable Transaction (in which case such Concessions
evidenced in the effective rental rate shall not be granted to Tenant)) payable
by Tenant, or (B) at Landlord’s election, all such





7
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



Concessions shall be granted to Tenant in kind. The term “Comparable Buildings”
shall mean the Building and those other mid-rise Class A office buildings
located in the Redwood Shores-San Carlos-Redwood City office market.
2.2.3    Determination of Option Rent. In the event Tenant timely and
appropriately exercises an option to extend the Lease Term, Landlord shall
notify Tenant of Landlord's determination of the Option Rent (the "Option Rent
Notice") on or before the date that is thirty (30) days after Tenant's delivery
of the Option Exercise Notice. If Tenant, on or before the date which is ten
(10) days following Tenant's receipt of the Option Rent Notice, in good faith
objects to Landlord's determination of the Option Rent, then Landlord and Tenant
shall attempt to agree upon the Option Rent using their best good-faith efforts.
If Landlord and Tenant fail to reach agreement within thirty (30) days following
Tenant's objection to the Option Rent, (the "Outside Agreement Date"), then each
party shall make a separate determination of the Option Rent (which, in
Landlord's case, need not be the rent originally set forth in the Option Rent
Notice), within five (5) business days, and such determinations shall be
submitted to arbitration in accordance with Sections 2.2.3.1 through 2.2.3.7,
below.
2.2.3.1 Landlord and Tenant shall each appoint one arbitrator who shall be, at
the option of the appointing party, a real estate appraiser, broker or attorney
who shall have been active over the ten (10) year period ending on the date of
such appointment in the leasing or appraisal, as the case may be, of commercial
mid-rise properties in the area containing the Comparable Buildings. The
determination of the arbitrators shall be limited solely to the issue of whether
Landlord's or Tenant's submitted Option Rent is the closest to the actual Option
Rent, taking into account the requirements of Section 2.2.2 of this Lease, as
determined by the arbitrators. Each such arbitrator shall be appointed within
fifteen (15) days after the Outside Agreement Date. Landlord and Tenant may
consult with their selected arbitrators prior to appointment and may select an
arbitrator who is favorable to their respective positions. The arbitrators so
selected by Landlord and Tenant shall be deemed "Advocate Arbitrators."
2.2.3.2 The two (2) Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) days of the date of
the appointment of the last appointed Advocate Arbitrator to agree upon and
appoint a third arbitrator ("Neutral Arbitrator") who shall be qualified under
the same criteria set forth hereinabove for qualification of the two Advocate
Arbitrators, except that (i) such Neutral Arbitrator shall not be an appraiser,
and (ii) neither the Landlord or Tenant or either parties' Advocate Arbitrator
may, directly or indirectly, consult with the Neutral Arbitrator prior or
subsequent to his or her appearance.
2.2.3.3    The parties shall, in connection with the determination of the Option
Rent, within ten (10) business days following the selection of the Neutral
Arbitrator, enter into an arbitration agreement (the “Arbitration Agreement”)
which shall set forth the following: (i) Landlord’s binding Option Rent
calculation and Tenant’s binding Option Rent calculation, (ii) an agreement to
be signed by the Neutral Arbitrator,, the form of which agreement shall be
attached as an exhibit to the Arbitration Agreement, whereby the Neutral
Arbitrator shall agree to undertake the arbitration and render a decision in
accordance with the terms of this Lease, as modified by the Arbitration
Agreement, (iii) instructions to be followed by the Neutral Arbitrator when
conducting such arbitration, which instructions shall be mutually and reasonably
prepared by Landlord and Tenant and which instructions shall be consistent with
the terms and conditions of this Lease, (iv) that Landlord and Tenant shall each
have the right to submit to the Advocate Arbitrator (with a copy to the other
party), on or before a date agreed upon by Landlord and Tenant, an advocate
statement (and any other information such party deems relevant) prepared by or
on behalf of Landlord and Tenant, as the case may be, in support of Landlord’s
or Tenant’s respective Option Rent determination (the “Briefs”), (v) that within
three (3) business days following Landlord’s and Tenant’s exchange of Briefs,
Landlord and Tenant shall each have the right to provide the Neutral Arbitrator
(with a copy to the other party) with a written rebuttal to the other party’s
Brief (the “First Rebuttals”); provided, however, such First Rebuttals shall be
limited to the facts and arguments raised in the other party’s Brief and shall
identify clearly which argument or fact of the other party’s Brief is intended
to be rebutted, (vi) that within three (3) business days following Landlord’s
and/or Tenant’s receipt of the other party’s First Rebuttal, Landlord and
Tenant, as applicable, shall have the right to provide the Neutral Arbitrator
(with a copy to the other party) with a written rebuttal to the other party’s
First Rebuttal (the “Second Rebuttals”); provided, however, such Second
Rebuttals shall be limited to the facts and arguments raised in the other
party’s First Rebuttal and shall identify clearly which argument or fact of the
other party’s First Rebuttal is intended to be rebutted, (vii) the date, time
and location of the arbitration, which shall be mutually and reasonably agreed
upon by Landlord and Tenant, taking into consideration the schedules of the
Neutral Arbitrator, which date shall in any event be within fifteen (15)
business days following the appointment of the Neutral Arbitrator, (viii) that
no discovery shall take place in connection with the arbitration, (ix) that
neither the Neutral Arbitrator shall be allowed to undertake an independent
investigation or consider any factual information other than presented by
Landlord or Tenant (except that the Neutral Arbitrator, with representatives
from each of Landlord and Tenant, shall have the right to visit the Comparable
Buildings), (x) the specific persons that shall be allowed to attend the
arbitration, (xi) Tenant shall have the right to present oral arguments to the
Neutral Arbitrator at the arbitration for a period of time not to exceed three
(3) hours (“Tenant’s Initial Statements”), (xii) following Tenant’s Initial
Statement, Landlord shall have the right to present oral arguments to the
Neutral Arbitrator at the arbitration for a period of time not to exceed three





8
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



(3) hours (“Landlord’s Initial Statements”), (xiii) following Landlord’s Initial
Statements, Tenant shall have up to two (2) additional hours to present
additional arguments and/or to rebut the arguments of Landlord (“Tenant’s
Rebuttal Statement”), (xiv) following Tenant’s Rebuttal Statement, Landlord
shall have up to two (2) additional hours to present additional arguments and/or
to rebut the arguments of Tenant (“Landlord’s Rebuttal Statement”), (xv) that
the Neutral Arbitrator shall render a decision (“Award”) indicating whether
Landlord’s or Tenant’s submitted Market Rent is closest to the Market Rent as
determined by the Neutral Arbitrator within ten (10) business days following the
arbitration, (xvi) that following notification of the Award, the Landlord’s or
Tenant’s submitted Market Rent determination, whichever is selected by the
Neutral Arbitrator as being closest to the Market Rent, shall become the then
applicable Market Rent, and (xvii) that the decision of the Neutral Arbitrator
shall be binding on Landlord and Tenant. Each of the parties shall bear one-half
(1/2) the cost of appointing the Neutral Arbitrator and of paying the Neutral
Arbitrator’s fees.
2.2.3.4 If either Landlord or Tenant fails to appoint an Advocate Arbitrator
within fifteen (15) days after the Outside Agreement Date, then either party may
petition the presiding judge of the Superior Court of San Mateo County to
appoint such Advocate Arbitrator subject to the criteria in Section 2.2.4.1 of
this Lease, or if he or she refuses to act, either party may petition any judge
having jurisdiction over the parties to appoint such Advocate Arbitrator.
2.2.3.5 If the two (2) Advocate Arbitrators fail to agree upon and appoint the
Neutral Arbitrator, then either party may petition the presiding judge of the
Superior Court of San Mateo County to appoint the Neutral Arbitrator, subject to
criteria in Section 2.2.3.2 of this Lease, or if he or she refuses to act,
either party may petition any judge having jurisdiction over the parties to
appoint such arbitrator.
2.2.3.6 The cost of the arbitration shall be paid by Landlord and Tenant
equally.
2.2.3.7 In the event that the Option Rent shall not have been determined
pursuant to the terms hereof prior to the commencement of the Option Term,
Tenant shall be required to pay the Option Rent initially provided by Landlord
to Tenant, and upon the final determination of the Option Rent, the payments
made by Tenant shall be reconciled with the actual amounts of Option Rent due,
and the appropriate party shall make any corresponding payment to the other
party.
ARTICLE 3
BASE RENT
Tenant shall pay, without prior notice or demand, to Landlord or Landlord's
agent at the management office of the Project, or, at Landlord's option, at such
other place as Landlord may from time to time designate in writing, by a check
for currency which, at the time of payment, is legal tender for private or
public debts in the United States of America, base rent ("Base Rent") as set
forth in Section 4 of the Summary, payable in equal monthly installments as set
forth in Section 4 of the Summary in advance on or before the first day of each
and every calendar month during the Lease Term, without any setoff or deduction
whatsoever, except as specifically permitted by this Lease. If any Rent payment
date (including the Lease Commencement Date) falls on a day of the month other
than the first day of such month or if any payment of Rent is for a period which
is shorter than one month, the Rent for any fractional month shall accrue on a
daily basis for the period from the date such payment is due to the end of such
calendar month or to the end of the Lease Term at a rate per day which is equal
to 1/365 of the applicable annual Rent. All other payments or adjustments
required to be made under the terms of this Lease that require proration on a
time basis shall be prorated on the same basis.
ARTICLE 4
ADDITIONAL RENT
4.1    General Terms. In addition to paying the Base Rent specified in Article 3
of this Lease, Tenant shall pay "Tenant's Share" of the annual "Direct
Expenses," as those terms are defined in Sections 4.2.6 and 4.2.2, respectively,
of this Lease. Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the terms of this Lease, are
hereinafter collectively referred to as the "Additional Rent," and the Base Rent
and the Additional Rent are herein collectively referred to as "Rent." All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent. Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.





9
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



4.2    Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:
4.2.1    Intentionally Deleted.
4.2.2    "Direct Expenses" shall mean "Operating Expenses," as that term is
defined in Section 4.2.4 below, and "Tax Expenses," as that term is defined in
Section 4.2.5.1 below.
4.2.3    "Expense Year" shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant's Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.
4.2.4    "Operating Expenses" shall mean all expenses, costs and amounts of
every kind and nature which Landlord pays or accrues during any Expense Year
because of or in connection with the ownership, management, maintenance,
security, repair, restoration or operation of the Project, or any portion
thereof. Without limiting the generality of the foregoing, Operating Expenses
shall specifically include any and all of the following: (i) the cost of
supplying all utilities, the cost of operating, repairing, maintaining, and
renovating the utility, telephone, mechanical, sanitary, storm drainage, and
elevator systems, and the cost of maintenance and service contracts in
connection therewith; (ii) the cost of licenses, certificates, permits and
inspections and the cost of contesting any governmental enactments which may
affect Operating Expenses, and the costs incurred in connection with a
governmentally mandated transportation system management program or similar
program; (iii) the cost of all insurance carried by Landlord in connection with
the Project as reasonably determined by Landlord; (iv) the cost of landscaping,
relamping, and all supplies, tools, equipment and materials used in the
operation, repair and maintenance of the Project, or any portion thereof;
(v) payments under any easement, license, operating agreement, declaration,
restrictive covenant, or instrument pertaining to the sharing of costs by the
Building, including, without limitation, any Underlying Documents; (vi) fees and
other costs, including management and/or incentive fees, consulting fees, legal
fees and accounting fees, of all contractors and consultants in connection with
the management, operation, maintenance and repair of the Project (provided that
the property management fee charged to Operating Expenses shall not exceed 2.25%
of the Base Rent payable by Tenant hereunder, or that would be payable but for
any free rent period granted to Tenant); (vii) payments under any equipment
rental agreements and the fair rental value of any management office space;
(viii) subject to item (f), below, wages, salaries and other compensation and
benefits, including taxes levied thereon, of all persons engaged in the
operation, maintenance and security of the Project; (ix) costs under any
instrument pertaining to the sharing of costs by the Project, including as
relating to any business improvement district; (x) operation, repair,
maintenance and replacement of all systems and equipment and components thereof
of the Project; (xi) the cost of janitorial, alarm, security and other services,
replacement of wall and floor coverings, ceiling tiles and fixtures in common
areas, maintenance and replacement of curbs and walkways, repair to roofs and
re-roofing; (xii) amortization (including interest on the unamortized cost) over
such period of time as Landlord shall reasonably determine, of the cost of
acquiring or the rental expense of personal property used in the maintenance,
operation and repair of the Project, or any portion thereof; (xiii) the cost of
capital improvements or other costs incurred in connection with the Project
(A) which are intended to effect economies in the operation or maintenance of
the Project, or any portion thereof, or to reduce current or future Operating
Expenses or to enhance the safety or security of the Project or its occupants,
(B) that are required to comply with present or anticipated conservation
programs, or (C) that are required under any governmental law or regulation;
provided, however, that any capital expenditure shall be amortized (including
interest on the amortized cost) over the reasonable useful life of such
improvements (or reasonable payback period, if shorter, provided that the amount
charged in any particular Expense Year shall not exceed the amount of savings
achieved in such Expense Year); and (xiv) costs, fees, charges or assessments
imposed by, or resulting from any mandate imposed on Landlord by, any federal,
state or local government for fire and police protection, trash removal,
community services, or other services which do not constitute Tax Expenses, and
(xv) costs payable by Landlord under the "CC&Rs" or any "Future CC&Rs" as
defined in Section 5.4, below. Notwithstanding the foregoing, for purposes of
this Lease, Operating Expenses shall not, however, include:
(a)    costs, including legal fees, space planners' fees, advertising and
promotional expenses (except as otherwise set forth above), and brokerage fees
incurred in connection with the original construction or development, or
original or future leasing of the Project, and costs, including permit, license
and inspection costs, incurred with respect to the installation of tenant
improvements made for new tenants initially occupying space in the Project after
the Lease Commencement Date or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project (excluding, however, such costs relating to any Common Areas);





10
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



(b)    except as set forth in items (xii), (xiii), and (xiv) above,
depreciation, interest and principal payments on mortgages and other debt costs,
if any, penalties and interest, costs of capital repairs and alterations, and
costs of capital improvements and equipment;
(c)    costs for which the Landlord is reimbursed by any tenant or occupant of
the Project or by insurance by its carrier or any tenant's carrier or by anyone
else, and utility costs for which any tenant directly contracts with the local
public service company;
(d)    any bad debt loss, rent loss, or reserves of any kind;
(e)    costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the Project).
Costs associated with the operation of the business of the partnership or entity
which constitutes the Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord's interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants;
(f)    the wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-a-vis time spent on matters unrelated to operating and managing the Project;
provided, that in no event shall Operating Expenses for purposes of this Lease
include wages and/or benefits attributable to personnel above the level of
Project or portfolio manager (and in all cases shall be subject to the terms of
this clause (f));
(g)    except for a Project management fee to the extent allowed pursuant to
item (vi), above, overhead and profit increment paid to the Landlord or to
subsidiaries or affiliates of the Landlord for services in the Project to the
extent the same exceeds the costs of such services rendered by qualified,
first-class unaffiliated third parties on a competitive basis;
(h)    any compensation paid to clerks, attendants or other persons in
commercial concessions operated by the Landlord, provided that any compensation
paid to any concierge at the Project shall be includable as an Operating
Expense;
(i)    rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project ;
(j)    all items and services for which Tenant or any other tenant in the
Project reimburses Landlord or which Landlord provides selectively to one or
more tenants (other than Tenant) without reimbursement;
(k)    any costs expressly excluded from Operating Expenses elsewhere in this
Lease;
(l)    rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
comparable buildings in the vicinity of the Building, with adjustment where
appropriate for the size of the applicable project;
(m)    costs relating to any hazardous materials which migrate onto the Project,
or which subsequently occurs and which was not created by Tenant, its employees,
contractors and/or agents;
(n)    costs arising from the gross negligence or willful misconduct of Landlord
or its agents, employees, vendors, contractors, or providers of materials or
services; and
(o)    costs incurred to comply with laws relating to the removal of hazardous
material (as defined under applicable law) which was in existence in the
Building or on the Project prior to the Lease Commencement





11
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



Date, and was of such a nature that a federal, State or municipal governmental
authority, if it had then had knowledge of the presence of such hazardous
material, in the state, and under the conditions that it then existed in the
Building or on the Project, would have then required the removal of such
hazardous material or other remedial or containment action with respect thereto;
and costs incurred to remove, remedy, contain, or treat hazardous material,
which hazardous material is brought into the Building or onto the Project after
the date hereof by Landlord or any other tenant of the Project and is of such a
nature, at that time, that a federal, State or municipal governmental authority,
if it had then had knowledge of the presence of such hazardous material, in the
state, and under the conditions, that it then exists in the Building or on the
Project, would have then required the removal of such hazardous material or
other remedial or containment action with respect thereto.
4.2.5    Taxes.
4.2.5.1    "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof, and including estimated amounts based on pending but
uncompleted reassessments of the Project, as reasonably determined by Landlord),
which shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.
4.2.5.2    Tax Expenses shall include, without limitation: (i) Any tax on the
rent, right to rent or other income from the Project, or any portion thereof, or
as against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project's contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable hereunder, including, without limitation, any
business or gross income tax or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; and (iv) Any assessment, tax, fee, levy or charge, upon
this transaction or any document to which Tenant is a party, creating or
transferring an interest or an estate in the Premises.
4.2.5.3    Any costs and expenses (including, without limitation, reasonable
attorneys' fees) incurred in attempting to protest, reduce or minimize Tax
Expenses shall be included in Tax Expenses in the Expense Year such expenses are
paid. Upon receipt by Landlord, refunds of Tax Expenses shall be credited
against Tax Expenses and refunded to Tenant regardless of when received, based
on the Expense Year to which the refund is applicable, provided that in no event
shall the amount to be refunded to Tenant for any such Expense Year exceed the
total amount paid by Tenant as Tax Expenses under this Article 4 for such
Expense Year. If Tax Expenses for any period during the Lease Term or any
extension thereof are increased after payment thereof for any reason, including,
without limitation, error or reassessment by applicable governmental or
municipal authorities, Tenant shall pay Landlord upon demand Tenant's Share of
any such increased Tax Expenses included by Landlord as Building Tax Expenses
pursuant to the terms of this Lease. Notwithstanding anything to the contrary
contained in this Section 4.2.5 (except as set forth in Section 4.2.5.2, above),
there shall be excluded from Tax Expenses (i) all excess profits taxes,
franchise taxes, gift taxes, capital stock taxes, inheritance and succession
taxes, estate taxes, federal and state income taxes, and other taxes to the
extent applicable to Landlord's general or net income (as opposed to rents,
receipts or income attributable to operations at the Project), (ii) any items
included as Operating Expenses, and (iii) any items paid by Tenant under
Section 4.5 of this Lease. Notwithstanding anything to the contrary set forth in
this Lease, only Landlord may institute proceedings to reduce Tax Expenses and
the filing of any such proceeding by Tenant without Landlord's consent shall
constitute an event of default by Tenant under this Lease. Notwithstanding the
foregoing, Landlord shall not be obligated to file any application or institute
any proceeding seeking a reduction in Tax Expenses.
4.2.6    "Tenant's Share" shall mean the percentage set forth in Section 6 of
the Summary.





12
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



4.3    Allocation of Direct Expenses. The parties acknowledge that the Building
is a part of a multi-building project and that certain costs and expenses
incurred in connection with the Project (i.e. the Direct Expenses) should be
shared between the tenants of the Building and the tenants of the other building
in the Project, except that to the extent that an expense incurred can be
specifically traced to a specific building (such as electricity, repairs, HVAC
and the like), such expense shall, in each case, be allocated to the specific
building. Accordingly, as set forth in Section 1.1 above, Direct Expenses (which
consists of Operating Expenses and Tax Expenses) are determined annually for the
Project as a whole, and a portion of the Direct Expenses, which portion shall be
determined by Landlord on an equitable basis, shall be allocated to the tenants
of the Building (as opposed to the tenants of any other buildings in the
Project) and such portion shall be the Direct Expenses for purposes of this
Lease. Such portion of Direct Expenses allocated to the tenants of the Building
shall include all Direct Expenses attributable solely to the Building and an
equitable portion of the Direct Expenses attributable to the Project as a whole.
4.4    Calculation and Payment of Additional Rent. Tenant shall pay to Landlord,
in the manner set forth in Section 4.4.1, below, and as Additional Rent,
Tenant's Share of Direct Expenses for each Expense Year.
4.4.1    Statement of Actual Direct Expenses and Payment by Tenant. Landlord
shall give to Tenant following the end of each Expense Year, a statement (the
"Statement") which shall state the Direct Expenses incurred or accrued for such
preceding Expense Year, and which shall indicate the amount of Tenant's Share of
Direct Expenses. Upon receipt of the Statement for each Expense Year commencing
or ending during the Lease Term, Tenant shall pay, within thirty (30) days after
receipt of the Statement, the full amount of Tenant's Share of Direct Expenses
for such Expense Year, less the amounts, if any, paid during such Expense Year
as "Estimated Direct Expenses," as that term is defined in Section 4.4.2, below,
and if Tenant paid more as Estimated Direct Expenses than the actual Tenant's
Share of Direct Expenses (an "Excess"), Tenant shall receive a credit in the
amount of such Excess against Rent next due under this Lease. The failure of
Landlord to timely furnish the Statement for any Expense Year shall not
prejudice Landlord or Tenant from enforcing its rights under this Article 4.
Even though the Lease Term has expired and Tenant has vacated the Premises, when
the final determination is made of Tenant's Share of Direct Expenses for the
Expense Year in which this Lease terminates, if Tenant's Share of Direct
Expenses is greater than the amount of Estimated Direct Expenses previously paid
by Tenant to Landlord, Tenant shall, within thirty (30) days after receipt of
the Statement, pay to Landlord such amount, and if Tenant paid more as Estimated
Direct Expenses than the actual Tenant's Share of Direct Expenses (again, an
Excess), Landlord shall, within thirty (30) days, deliver a check payable to
Tenant in the amount of such Excess. The provisions of this Section 4.4.1 shall
survive the expiration or earlier termination of the Lease Term.
4.4.2    Statement of Estimated Direct Expenses. In addition, Landlord shall
give Tenant a yearly expense estimate statement (the "Estimate Statement") which
shall set forth Landlord's reasonable estimate (the "Estimate") of what the
total amount of Direct Expenses for the then-current Expense Year shall be and
the estimated Tenant's Share of Direct Expenses (the "Estimated Direct
Expenses"). The failure of Landlord to timely furnish the Estimate Statement for
any Expense Year shall not preclude Landlord from enforcing its rights to
collect any Estimated Direct Expenses under this Article 4, nor shall Landlord
be prohibited from revising any Estimate Statement or Estimated Direct Expenses
theretofore delivered to the extent necessary. Thereafter, Tenant shall pay,
within thirty (30) days after receipt of the Estimate Statement, a fraction of
the Estimated Direct Expenses for the then-current Expense Year (reduced by any
amounts paid pursuant to the second to last sentence of this Section 4.4.2).
Such fraction shall have as its numerator the number of months which have
elapsed in such current Expense Year, including the month of such payment, and
twelve (12) as its denominator. Until a new Estimate Statement is furnished
(which Landlord shall have the right to deliver to Tenant at any time), Tenant
shall pay monthly, with the monthly Base Rent installments, an amount equal to
one-twelfth (1/12) of the total Estimated Direct Expenses set forth in the
previous Estimate Statement delivered by Landlord to Tenant. Throughout the
Lease Term Landlord shall maintain records with respect to Direct Expenses in
accordance with sound real estate management and accounting practices,
consistently applied.
4.5    Taxes and Other Charges for Which Tenant Is Directly Responsible.
4.5.1    Tenant shall be liable for and shall pay ten (10) days before
delinquency, taxes levied against Tenant's equipment, furniture, fixtures and
any other personal property located in or about the Premises. If any such taxes
on Tenant's equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord's property or if the assessed value of
Landlord's property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.
4.5.2    If the tenant improvements in the Premises, whether installed and/or
paid for by Landlord or Tenant and whether or not affixed to the real property
so as to become a part thereof, are assessed for real property tax purposes at a





13
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



valuation higher than the valuation at which tenant improvements conforming to
Landlord's "building standard" in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above.
4.5.3    Notwithstanding any contrary provision herein, Tenant shall pay prior
to delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project; or
(iii) taxes assessed upon this transaction or any document to which Tenant is a
party creating or transferring an interest or an estate in the Premises.
4.6    Landlord's Books and Records.
4.6.1    In General. In the event that Tenant disputes the amount of Additional
Rent set forth in any annual Statement or Supplemental Statement delivered by
Landlord, then subject to the terms of Section 4.6.2, below, Tenant shall have
the right to cause a reputable, qualified, independent real estate services firm
or audit/review company, working primarily on a non-contingency fee basis
(individually and collectively, "Tenant's Auditor") to inspect, review and audit
Landlord's accounting records for the Expense Year covered by such Statement
during normal business hours ("Tenant Review"). As a condition precedent to any
such inspection, Tenant shall cause such Tenant's Auditor to enter into a
reasonable confidentiality agreement with Landlord, and to follow Landlord's
reasonable rules and regulations relating to such inspection, and, in any event,
Tenant and the Tenant's Auditor shall maintain in strict confidence any and all
information obtained in connection with the Tenant Review and shall not disclose
such information to any person or entity other than to the management personnel,
lawyers, accountants, assignees and/or subtenants of Tenant (subject to such
parties' agreement to maintain such information confidential as set forth
herein). Any Tenant Review shall take place in Landlord's office or at such
other location in San Mateo or Los Angeles County as Landlord may reasonably
designate, and Landlord will provide Tenant with reasonable access to personnel
as is reasonably necessary for the Tenant Review and reasonable use of such
available office equipment, but may charge Tenant for telephone calls and
photocopies at Landlord's actual cost. Tenant shall provide Landlord with not
less than thirty (30) days' notice of its desire to conduct such Tenant Review.
In connection with the foregoing review, Landlord shall furnish Tenant with such
reasonable supporting documentation relating to the subject Statement as Tenant
may reasonably request. In no event shall Tenant have the right to conduct such
Tenant Review if Tenant is then in Default under the Lease with respect to any
of Tenant's monetary obligations, including, without limitation, the payment by
Tenant of all Additional Rent amounts described in the Statement which is the
subject of Tenant's Review, which payment, at Tenant's election, may be made
under dispute. In the event that following Tenant's Review, Tenant and Landlord
continue to dispute the amounts of Additional Rent shown on Landlord's Statement
and Landlord and Tenant are unable to resolve such dispute, then either Landlord
or Tenant may submit the matter to arbitration pursuant to Article 22 of this
Lease and the proper amount of the disputed items and/or categories of Direct
Expenses to be shown on such Statement shall be determined by such proceeding
producing an Arbitration Award (as defined in Article 22 below). The Arbitration
Award shall be conclusive and binding upon both Landlord and Tenant. If the
resolution of the parties' dispute with regard to the Additional Rent shown on
the Statement or Supplemental Statement, pursuant to the Arbitration Award
reveals an error in the calculation of Tenant's Share of Direct Expenses to be
paid for such Expense Year, the parties' sole remedy shall be for the parties to
make appropriate payments or reimbursements, as the case may be, to each other
as are determined to be owing. Any such payments shall be made within thirty
(30) days following the resolution of such dispute; provided that if Landlord
fails to make such payment within such time period, Tenant may treat any
overpayments resulting from the foregoing resolution of such parties' dispute as
a credit against Rent until such amounts are otherwise paid by Landlord. Tenant
shall be responsible for all costs and expenses associated with Tenant's Review,
and Tenant shall be responsible for all reasonable audit fees of Tenant, as well
as attorney's fees and related costs of both Landlord and Tenant relating to an
Arbitration Award (collectively, the "Costs"), provided that if the parties'
final resolution of the dispute involves the overstatement by Landlord of Direct
Expenses for such Expense Year in excess of three percent (3%), then Landlord
shall be responsible for all Costs. Subject to the terms of Section 4.6.2,
below, this provision shall survive the termination of this Lease to allow the
parties to enforce their respective rights hereunder.
4.6.2    Termination of Rights. In the event that, within twelve (12) months
following receipt of any particular Statement Tenant or Landlord shall fail to
either (i) fully and finally settle any dispute with respect to such Statement,
or (ii) submit the dispute to arbitration in accordance with the terms of
Section 4.6.1, above, then Tenant shall have no further right to conduct a
Tenant Review with respect to the applicable Statement, or to dispute the amount
of Additional Rent set forth in the applicable Statement; provided, however,
that, that in no event shall the foregoing constitute a waiver by Tenant to
pursue any fraud claims against Landlord pertaining to Direct Expenses to the
extent allowable under Applicable Laws. Additionally, if following Tenant's
delivery to Landlord of a written request for a Tenant Review, Landlord fails to
make its accounting records for the applicable Expense Year reasonably available
for such purpose in accordance with the terms of Section 4.6.1 above, then





14
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



the review period set forth in this Section 4.6.2 shall be extended one (1) day
for each day that Tenant and/or Tenant's Auditor, as the case may be, is so
prevented from accessing such accounting records. In no event shall the payment
by Tenant of any Direct Expense payment, or any amount on account thereof,
preclude Tenant from exercising its rights under this Section 4.6.
ARTICLE 5
USE OF PREMISES
5.1    Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole discretion.
5.2    Prohibited Uses. Tenant shall not use, or suffer or permit any person or
persons to use, the Premises or any part thereof for any use or purpose contrary
to the provisions of the Rules and Regulations set forth in Exhibit D, attached
hereto, or in violation of the laws of the United States of America, the State
of California, the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Project, including, without limitation, any such laws,
ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by Applicable Laws now or hereafter in
effect, or the CC&Rs or Future CC&Rs. Tenant shall not do or permit anything to
be done in or about the Premises which will in any way damage the reputation of
the Project or use or allow the Premises to be used for any improper, unlawful
or objectionable purpose. Tenant shall comply with, and Tenant's rights and
obligations under the Lease and Tenant's use of the Premises shall be subject
and subordinate to, all covenants, conditions and restrictions affecting the
property, and reciprocal easement agreements affecting the property, and any
agreements with transit agencies affecting the Property.
5.3    Rooftop Rights. At any time during the Lease Term, subject to the terms
of this Lease, Tenant may install, at Tenant’s sole cost and expense,
communications dishes, antennae, or comparable communications equipment upon the
roof of the Building, and make associated connections of Tenant's rooftop
equipment to the Premises (all such equipment, installations and connections,
collectively, the “Telecommunications Equipment”). Provided that Tenant
continues to lease the entire Building (other than the Sign Utility Room) the
use of such areas of the Building for the installation of the Telecommunications
Equipment shall be for the sole use of Tenant in connection with its business
operations in the Premises, and shall be without the payment of any additional
Base Rent or Direct Expenses with respect thereto. The physical appearance and
all specifications of the Telecommunications Equipment shall be subject to
Landlord’s reasonable approval, the location of any such installation of the
Telecommunications Equipment shall be designated by Landlord (subject to
Tenant's reasonable approval), and Landlord may require Tenant to install
screening around such Telecommunications Equipment, at Tenant’s sole cost and
expense, as reasonably designated by Landlord. Tenant shall be responsible, at
Tenant’s sole cost and expense, for (i) obtaining all permits or other
governmental approvals required in connection with the Telecommunications
Equipment, (ii) installing, repairing and maintaining and causing the
Telecommunications Equipment to comply with all Applicable Laws, and (iii) prior
to the expiration or earlier termination of this Lease, removal of the
Telecommunications Equipment and all associated wiring, and the restoration of
all affected areas of the Building to the condition existing prior to the
installation thereof, including restoration of any roof penetrations. In no
event shall Tenant permit the Telecommunications Equipment to interfere with the
systems of any building in the Project or any other communications equipment at
or servicing any building in the Project.
5.4    CC&Rs. Tenant shall comply with all recorded covenants, conditions, and
restrictions currently affecting the Project; specifically including, without
limitation, that certain Declaration of Covenants, Conditions and Restrictions
dated as of June 24, 1997, recorded on June 25, 1997, in the Official Records of
San Mateo County, California, as Document No. 97-076680 (the "CC&Rs"). In the
event that such CC&Rs are amended or replaced in the future (the "Future
CC&Rs"), Tenant shall agree to approve, and subordinate this Lease to, such
Future CC&Rs, provided that such Future CC&Rs do not adversely affect Tenant's
rights or increase Tenant's obligations under this Lease.
ARTICLE 6
SERVICES AND UTILITIES
6.1    Standard Tenant Services. Landlord shall maintain and operate the
Building in a manner at least materially consistent with the Comparable
Buildings and otherwise in a first class manner. Landlord shall provide the
following services on all days (unless otherwise stated below) during the Lease
Term.





15
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



6.1.1    HVAC. Subject to limitations imposed by all governmental rules,
regulations and guidelines applicable thereto, Landlord shall provide heating
and air conditioning ("HVAC") when necessary for normal comfort for normal
office use in the Premises.
6.1.2    Electricity. Landlord shall provide adequate electrical service
capacity to the Premises for Tenant's lighting fixtures and incidental use
equipment, provided that (i) the connected electrical load does not exceed an
average of 5.5 watts per rentable square foot of the Premises, and the
electricity so furnished for incidental use equipment will be at a nominal one
hundred twenty (120) volts and no electrical circuit for the supply of such
incidental use equipment will require a current capacity exceeding twenty (20)
amperes, and (ii) the electricity so furnished for Tenant's lighting will be at
a nominal two hundred seventy-seven (277) volts, which electrical usage shall be
subject to Applicable Laws and regulations, including Title 24. Tenant shall
bear the cost of replacement of lamps, starters and ballasts for non-Building
standard lighting fixtures within the Premises. Tenant's use of electricity
shall never exceed the capacity of the feeders to the Project or the risers or
wiring installation.
6.1.3    Water. Landlord shall provide city water from the regular Building
outlets for drinking, lavatory and toilet purposes in the Building Common Areas.
6.1.4    Janitorial. Landlord shall provide janitorial services to the Premises
five (5) days per week, except on the date of observation of the Holidays, in
and about the Premises and window washing services in a manner consistent with
Comparable Buildings (subject to the terms of Section 6.5, below).
6.1.5    Landlord shall provide non-attended automatic passenger elevator
service.
6.1.6    Tenant may, at its own expense, install its own security system
("Tenant's Security System") in the Premises. Landlord and Tenant shall
coordinate Tenant's Security System to provide that any Project security system
and Tenant's Security System will operate on the same type of key card, so that
Tenant's employees are able to use a single card for both systems. Tenant shall
be solely responsible, at Tenant's sole cost and expense, for the installation,
monitoring, operation and removal of Tenant's Security System.
Tenant shall cooperate fully with Landlord at all times and abide by all
reasonable regulations and requirements that Landlord may reasonably prescribe
for the proper functioning and protection of the HVAC, electrical, mechanical
and plumbing systems.
6.2    Overstandard Tenant Use. Tenant shall not, without Landlord's prior
written consent, use heat-generating machines, machines other than normal
fractional horsepower office machines, or equipment or lighting other than
Building standard lights in the Premises, which may affect the temperature
otherwise maintained by the air conditioning system or increase the water
normally furnished for the Premises by Landlord pursuant to the terms of Section
6.1 of this Lease (provided that that Landlord expressly acknowledges and agrees
that Landlord's consent shall not be required for typical quantities of typical
office desktop computers, copiers, and other, similar typical office equipment
("Customary Tenant Equipment")). If Tenant uses water, electricity, heat or air
conditioning in excess of that supplied by Landlord pursuant to Section 6.1 of
this Lease, Tenant shall pay to Landlord, within thirty (30) days following
billing, the incremental actual cost of such excess consumption, the cost of the
installation, operation, and maintenance of equipment which is installed in
order to supply such excess consumption; and Landlord may install devices to
separately meter any increased use and in such event Tenant shall pay the
increased cost directly to Landlord, on demand, at the rates charged by the
public utility company furnishing the same, including the cost of installing,
testing and maintaining of such additional metering devices. Tenant's use of
electricity shall never exceed the capacity of the feeders to the Project or the
risers or wiring installation, and Tenant shall not install or use or permit the
installation or use of any computer or electronic data processing equipment in
the Premises, without the prior written consent of Landlord, which consent shall
not be withheld or delayed except to the extent a "Design Problem," as that term
is defined in Section 8.1 of this Lease, is created (provided that Landlord's
consent shall not be required for Customary Tenant Equipment).
6.3    Tenant HVAC System. As a part of its Tenant Improvements (as defined in
Section 2.1 of the Tenant Work Letter) and subject to the terms of the Tenant
Work Letter, Tenant, at its sole expense, may install a supplemental HVAC system
in the Premises for the purpose of providing supplemental air-conditioning to
the Premises (the "Tenant HVAC System"). All aspects of the Tenant HVAC System
(including, but not limited to, any connection to the Building's chilled water
system) shall be subject to Landlord's prior written approval, which approval
shall not be withheld or conditioned except to the extent a Design Problem
exists, or delayed beyond five (5) business days. If required for such purpose,
Tenant may connect into the Building's chilled water system, if and to the
extent that Tenant's use of chilled water pursuant to this Section 6.3 will not
materially, adversely affect the chilled water system of the Building, as
determined by Landlord in Landlord's reasonable discretion. At Landlord's





16
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



election prior to the expiration or earlier termination of this Lease, Tenant
shall leave the Tenant HVAC System in the Premises upon the expiration or
earlier termination of this Lease, in which event the Tenant HVAC System shall
be surrendered with the Premises upon the expiration or earlier termination of
this Lease, and Tenant shall thereafter have no further rights with respect
thereto. In the event that Landlord fails to elect to have the Tenant HVAC
System left in the Premises upon the expiration or earlier termination of this
Lease, then Tenant shall remove the Tenant HVAC System upon the expiration or
earlier termination of this Lease, and repair all damage to the Building
resulting from such removal, at Tenant's sole cost and expense. Tenant shall be
solely responsible, at Tenant's sole cost and expense, for the monitoring,
operation, repair, replacement, and removal (subject to the foregoing terms of
this Section 6.3), of the Tenant HVAC System, and in no event shall the Tenant
HVAC System interfere with Landlord's operation of the Building. Any
reimbursements owing by Tenant to Landlord pursuant to this Section 6.3 shall be
payable by Tenant as Additional Rent within ten (10) business days of Tenant's
receipt of an invoice therefor.
6.4    Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise (except as specifically set forth in
Section 19.5.2 of this Lease), for failure to furnish or delay in furnishing any
service (including telephone and telecommunication services), or for any
diminution in the quality or quantity thereof, when such failure or delay or
diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord's reasonable
control; and such failures or delays or diminution shall never be deemed to
constitute an eviction or disturbance of Tenant's use and possession of the
Premises or relieve Tenant from paying Rent (except as specifically set forth in
Section 19.5.2 of this Lease) or performing any of its obligations under this
Lease.
6.5    Tenant Janitorial. Tenant shall have the right, by giving not less than
forty-five (45) days prior written notice to Landlord, to elect to provide its
own janitorial services to the Premises. In the event that Tenant elects to
provide its own janitorial service as provided above, Landlord shall not be
required to provide any janitorial services for the Premises. Consequently,
Tenant shall be solely responsible for performing all janitorial services and
other cleaning of the Premises appropriate to maintain the Premises in a manner
consistent the remainder of the Building and with Comparable Buildings, and in
accordance with (i) Landlord's janitorial specifications and reasonable rules
and regulations relating to such janitorial services, (ii) Landlord's standard
janitorial schedule for the Building as set forth from time to time, and (iii)
all Applicable Laws. If requested by Landlord, Tenant shall promptly present a
cleaning and maintenance schedule to Landlord for approval, and shall clean and
maintain the Premises in accordance with such schedule. Tenant shall notify
Landlord in writing of the identity of each and every party engaged by Tenant to
perform the cleaning services provided for herein (collectively, "Tenant's
Janitors"). Tenant's Janitors shall be union, in compliance with then applicable
union agreements. Tenant shall be responsible for ensuring that Tenant's
Janitors do not interfere with the janitorial services provided by Landlord at
the Project. Tenant shall ensure that Tenant's Janitors have appropriate
insurance coverage approved by Landlord in advance prior to any entry of the
Premises by Tenant's Janitors. Landlord shall be named as an additional insured
on each of such policies of insurance. Landlord shall permit Tenant's Janitors
reasonable ingress and egress to the Premises, provided Landlord shall have no
liability for any acts or omissions of Tenant's Janitors. During any period that
Tenant is providing janitorial service to the Premises as provided above,
Landlord will not include any janitorial costs relating to tenant premises in
Operating Expenses.
ARTICLE 7
REPAIR AND MAINTENANCE
Tenant shall, at Tenant's own expense, keep the Premises, including all
improvements, fixtures, furnishings, and systems and equipment therein
(including, without limitation, plumbing fixtures and equipment such as
dishwashers, garbage disposals, and insta‑hot dispensers), and the floor or
floors of the Building on which the Premises is located, in good order, repair
and condition at all times during the Lease Term. In addition, Tenant shall, at
Tenant's own expense, but under the supervision and subject to the prior
approval of Landlord, and within any reasonable period of time specified by
Landlord, promptly and adequately repair all damage to the Premises and replace
or repair all damaged, broken, or worn fixtures and appurtenances, except for
damage caused by ordinary wear and tear or beyond the reasonable control of
Tenant; provided however, that, at Landlord's option, or if Tenant fails to make
such repairs, Landlord may, but need not, make such repairs and replacements,
and Tenant shall pay Landlord the cost thereof, including a percentage of the
cost thereof (to be uniformly established for the Building and/or the Project)
sufficient to reimburse Landlord for all overhead, general conditions, fees and
other costs or expenses arising from Landlord's involvement with such repairs
and replacements forthwith upon being billed for same. Notwithstanding the
foregoing, Landlord shall be responsible for repairs to the exterior walls,
foundation and roof of the Building, the structural portions of the floors of
the Building (the "Building Structure"), and the "Base Building" (as that term
is defined in Section 8.2, below) systems and equipment (including the Base
Building HVAC, mechanical, electrical, plumbing and vertical transportation
system of the Building that existed as of July 1, 2015) (the "Building Systems")
(the cost of which shall be included in Operating Expenses





17
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



to the extent allowed pursuant to Section 4.2.4, above), except to the extent
that such repairs are required due to the negligence or willful misconduct of
Tenant; provided, however, that if such repairs are due to the negligence or
willful misconduct of Tenant, Landlord shall nevertheless make such repairs at
Tenant's expense, or, if covered by Landlord's insurance, Tenant shall only be
obligated to pay any deductible in connection therewith. Landlord may, but shall
not be required to, enter the Premises at all reasonable times to make such
repairs, alterations, improvements or additions to all or any portion of the
Premises, the Base Building, the Base Building systems, or the Project as
Landlord shall desire or deem necessary, or as Landlord may be required to do
under Applicable Laws, or by governmental or quasi-governmental authority, or by
court order or decree. Tenant hereby waives any and all rights under and
benefits of subsection 1 of Section 1932 and Sections 1941 and 1942 of the
California Civil Code or under any similar law, statute, or ordinance now or
hereafter in effect.
7.1    Tenant's Right to Make Repairs. Notwithstanding any of the terms set
forth in this Lease to the contrary, if Tenant provides notice to Landlord of an
event or circumstance which requires the action of Landlord with respect to
repair and/or maintenance required on any full floor of the Building leased by
Tenant, including repairs to the Building Structure and/or Building System
servicing such floors or elsewhere if they adversely affect Tenant's use of its
Premises, which event or circumstance materially or adversely affects the
conduct of Tenant's business from the Premises, and Landlord fails to commence
corrective action within a reasonable period of time, given the circumstances,
after the receipt of such notice, but in any event not later than thirty (30)
days after receipt of such notice, then Tenant may proceed to take the required
action upon delivery of an additional ten (10) business days' notice to Landlord
specifying that Tenant is taking such required action (provided, however, that
the initial thirty (30) day notice and the subsequent ten (10) business day
notice shall not be required in the event of an "Emergency," as that term is
defined, below, provided that notice reasonable under the circumstances shall be
required in the event of an Emergency) and if such action was required under the
terms of this Lease to be taken by Landlord and was not commenced by Landlord
within such ten (10) business day period and thereafter diligently pursued to
completion, then Tenant shall be entitled to prompt reimbursement by Landlord of
Tenant's reasonable costs and expenses in taking such action plus interest
thereon at the Interest Rate. In the event Tenant takes such action, Tenant
shall use only those contractors used by Landlord in the Building for work
unless such contractors are unwilling or unable to perform, or timely perform,
such work, in which event Tenant may utilize the services of any other qualified
contractor which normally and regularly performs similar work in Comparable
Buildings. Promptly following completion of any work taken by Tenant pursuant to
the terms of this Section 7.2, Tenant shall deliver a detailed invoice of the
work completed, the materials used and the costs relating thereto. If Landlord
does not deliver a detailed written objection to Tenant within thirty (30) days
after receipt of an invoice from Tenant, then Tenant shall be entitled to deduct
from Rent payable by Tenant under this Lease, the amount set forth in such
invoice. If, however, Landlord delivers to Tenant, within thirty (30) days after
receipt of Tenant's invoice, a written objection to the payment of such invoice,
setting forth with reasonable particularity Landlord's reasons for its claim
that such action did not have to be taken by Landlord pursuant to the terms of
this Lease or that the charges are excessive (in which case Landlord shall pay
the amount it contends would not have been excessive), then Tenant shall not
then be entitled to such deduction from Rent, but Tenant may proceed to claim a
default by Landlord under this Lease and/or submit the dispute to arbitration.
If Tenant prevails in such claim, the amount of the award (which shall include
interest at the Interest Rate from the time of each expenditure by Tenant until
the date Tenant receives such amount by payment or offset and attorneys' fees
and related costs) may be deducted by Tenant from the Rent next due and owing
under this Lease. For purposes of this Section 7.2, an "Emergency" shall mean an
event threatening immediate and material danger to people located in the
Building or immediate, material damage to the Building, Building Systems,
Building Structure, Tenant Improvements, or Alterations, or creates a realistic
possibility of an immediate and material interference with, or immediate and
material interruption of a material aspect of, Tenant's business operations at
the Premises.
ARTICLE 8
ADDITIONS AND ALTERATIONS
8.1    Landlord's Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any electrical, mechanical,
plumbing or HVAC facilities or systems pertaining to the Premises (collectively,
the "Alterations") without first procuring the prior written consent of Landlord
to such Alterations, which consent shall be requested by Tenant not less than
fifteen (15) days prior to the commencement thereof, and which consent shall not
be withheld by Landlord except to the extent a "Design Problem", as that term is
defined, below, exists. A "Design Problem" is defined as, and will be deemed to
exist if such Alteration may (i) affect the exterior appearance of the Premises
or Building; (ii) adversely affect the Building Structure; (iii) adversely
affect the Building Systems; (iv) unreasonably interfere with any other
occupant's normal and customary office operation, or (v) fail to comply with
Applicable Laws. Notwithstanding the foregoing, Tenant shall be permitted to
make Alterations following ten (10) business days' notice to Landlord, but
without Landlord's prior consent, to the extent that such Alterations do not
contain a Design Problem or "Specialty Alteration", as defined in Section 8.5,





18
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



below, or require a building or construction permit. The construction of the
initial improvements to the Premises shall be governed by the terms of the
Tenant Work Letter and not the terms of this Article 8.
8.2    Manner of Construction. Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, such requirements as Landlord in its reasonable discretion may deem
desirable, including, but not limited to, the requirement that Tenant utilize
for such purposes only contractors, subcontractors, materials, mechanics and
materialmen selected by Tenant from a list provided and approved by Landlord,
the requirement that upon Landlord's request, Tenant shall, at Tenant's expense,
remove such Alterations upon the expiration or any early termination of the
Lease Term (subject to the terms of Section 8.5, below). Tenant shall construct
such Alterations and perform such repairs in a good and workmanlike manner, in
conformance with any and all applicable federal, state, county or municipal
laws, rules and regulations and pursuant to a valid building permit, issued by
the City of San Carlos, all in conformance with Landlord's construction rules
and regulations; provided, however, that prior to commencing to construct any
Alteration, Tenant shall meet with Landlord to discuss Landlord's design
parameters and code compliance issues. In the event Tenant performs any
Alterations in the Premises which require or give rise to governmentally
required changes to the "Base Building", then Landlord shall, at Tenant's
expense, make such changes to the Base Building. The "Base Building" shall
include the structural portions of the Building, and the public restrooms,
elevators, exit stairwells and the systems and equipment located in the internal
core of the Building on the floor or floors on which the Premises is located. In
performing the work of any such Alterations, Tenant shall have the work
performed in such manner so as not to obstruct access to the Project or any
portion thereof, by any other tenant of the Project, and so as not to obstruct
the business of Landlord or other tenants in the Project. Tenant shall not use
(and upon notice from Landlord shall cease using) contractors, services,
workmen, labor, materials or equipment that, in Landlord's reasonable judgment,
would disturb labor harmony with the workforce or trades engaged in performing
other work, labor or services in or about the Building or the Common Areas. In
addition to Tenant's obligations under Article 9 of this Lease, upon completion
of any Alterations, Tenant agrees to cause a Notice of Completion to be recorded
in the office of the Recorder of the County of San Mateo in accordance with
Section 8182 of the Civil Code of the State of California or any successor
statute, and Tenant shall deliver to the Project construction manager a
reproducible copy of the "as built" drawings of the Alterations as well as all
permits, approvals and other documents issued by any governmental agency in
connection with the Alterations.
8.3    Payment for Improvements. If payment is made by Tenant directly to
contractors, Tenant shall (i) comply with Landlord's requirements for final lien
releases and waivers in connection with Tenant's payment for work to
contractors, and (ii) sign Landlord's standard contractor's rules and
regulations. If Tenant orders any work directly from Landlord, Tenant shall pay
to Landlord an amount equal to five percent (5%) of the cost of such work to
compensate Landlord for all overhead, general conditions, fees and other costs
and expenses arising from Landlord's involvement with such work. If Tenant does
not order any work directly from Landlord, Tenant shall reimburse Landlord for
Landlord's reasonable, actual, out-of-pocket costs and expenses actually
incurred in connection with Landlord's review of such work.
8.4    Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries "Builder's All Risk" insurance in an amount approved by
Landlord covering the construction of such Alterations, and such other insurance
as Landlord may reasonably require, it being understood and agreed that all of
such Alterations shall be insured by Tenant pursuant to Article 10 of this Lease
immediately upon completion thereof. In addition, Landlord may, in its
discretion, require Tenant to obtain a lien and completion bond or some
alternate form of security satisfactory to Landlord in an amount sufficient to
ensure the lien-free completion of such Alterations and naming Landlord as a
co-obligee.
8.5    Landlord's Property. All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant (except as specifically
provided in this Lease to the contrary) and shall be and become the property of
Landlord, except that Tenant may remove any Alterations, improvements, fixtures
and/or equipment which Tenant has installed, provided Tenant repairs any damage
to the Premises and Building caused by such removal. Furthermore, Landlord may,
by written notice to Tenant prior to the end of the Lease Term, or given
following any earlier termination of this Lease, require Tenant, at Tenant's
expense, to remove any Alterations and/or improvements and/or systems and
equipment within the Premises and to repair any damage to the Premises and
Building caused by such removal. If Tenant fails to complete such removal and/or
to repair any damage caused by the removal of any Alterations and/or
improvements and/or systems and equipment in the Premises, Landlord may do so
and may charge the cost thereof to Tenant. Tenant hereby protects, defends,
indemnifies and holds Landlord harmless from any liability, cost, obligation,
expense or claim of lien in any manner relating to the installation, placement,
removal or financing of any such Alterations, improvements, fixtures and/or
equipment in, on or about the Premises, which obligations of Tenant shall
survive the expiration or earlier termination of this Lease. Notwithstanding
anything in this Lease (including this Section 8.5 and Section 15.2) to the
contrary, Tenant shall not be obligated to remove any improvements or
alterations that constitute typical and customary general office tenant
improvements, other than "Specialty Alterations" as defined below, nor shall
Tenant be obligated to repaint, repair





19
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



or replace wall and floor coverings, patch or repair small holes in walls and
floors or remove cabling, wiring or conduits ("Surrender Exceptions"). As used
herein, "Specialty Alterations" shall mean any of the following: (a) any
internal stairwells; (b) decorative water features; (c) raised flooring;
(d) conveyors and dumbwaiters; (e) safes and vaults or rolling files, (f) any
Alterations or Tenant Improvements which (i) perforate a floor slab in the
Premises or a wall that encloses/encapsulates the Building structure,
(ii) require the installation of a raised flooring system, (iii) involve
material plumbing connections (such as full kitchens, as opposed to kitchenettes
or coffee stations, and executive bathrooms) outside of the Building core, or
(iv) require material changes to the Base Building.
ARTICLE 9
COVENANT AGAINST LIENS
Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys' fees and costs) arising
out of same or in connection therewith. Tenant shall give Landlord notice at
least fifteen (15) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under Applicable Laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility. Tenant shall remove any such lien or encumbrance by bond or
otherwise within ten (10) business days after notice by Landlord, and if Tenant
shall fail to do so, Landlord may pay the amount necessary to remove such lien
or encumbrance, without being responsible for investigating the validity
thereof. The amount so paid shall be deemed Additional Rent under this Lease
payable upon demand, without limitation as to other remedies available to
Landlord under this Lease. Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord's title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract. Any claim to a lien or encumbrance upon the
Building or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or at Landlord's option shall attach only against Tenant's interest in the
Premises and shall in all respects be subordinate to Landlord's title to the
Project, Building and Premises.
ARTICLE 10
INSURANCE
10.1    Indemnification and Waiver. Tenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Premises from any cause
whatsoever (including, but not limited to, any personal injuries resulting from
a slip and fall in, upon or about the Premises) and agrees that Landlord, its
managers, members, and their respective officers, agents, servants, employees,
and independent contractors (collectively, "Landlord Parties") shall not be
liable for, and are hereby released from any responsibility for, any damage
either to person or property or resulting from the loss of use thereof, which
damage is sustained by Tenant or by other persons claiming through Tenant.
Tenant shall indemnify, defend, protect, and hold harmless the Landlord Parties
from any and all loss, cost, damage, expense and liability (including without
limitation court costs and reasonable attorneys' fees) incurred in connection
with or arising from any cause in, on or about the Premises (including, but not
limited to, a slip and fall), any acts, omissions or negligence of Tenant or of
any person claiming by, through or under Tenant, or of the contractors, agents,
servants, employees, invitees, guests or licensees of Tenant or any such person,
in, on or about the Project or any breach of the terms of this Lease, either
prior to, during, or after the expiration of the Lease Term, provided that the
terms of the foregoing indemnity shall not apply to the negligence or willful
misconduct of Landlord. Should any Landlord Parties be named as a defendant in
any suit brought against Tenant in connection with or arising out of Tenant's
occupancy of the Premises, Tenant shall pay to Landlord its costs and expenses
incurred in such suit, including without limitation, its actual professional
fees such as reasonable appraisers', accountants' and attorneys' fees. The
provisions of this Section 10.1 shall survive the expiration or sooner
termination of this Lease with respect to any claims or liability arising in
connection with any event occurring prior to such expiration or termination.
10.2    Tenant's Compliance With Landlord's Fire and Casualty Insurance. Tenant
shall, at Tenant's expense, comply with all insurance company requirements
pertaining to the use of the Premises. If Tenant's conduct or use of the
Premises causes any increase in the premium for such insurance policies then
Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant's
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.





20
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



10.3    Tenant's Insurance. Tenant shall maintain the following coverages in the
following amounts.
10.3.1    Commercial General Liability Insurance on an occurrence form covering
the insured against claims of bodily injury, personal injury and property damage
(including loss of use thereof) arising out of Tenant's operations, and
contractual liabilities (covering the performance by Tenant of its indemnity
agreements) including products and completed operations coverage and a Broad
Form endorsement covering the insuring provisions of this Lease and the
performance by Tenant of the indemnity agreements set forth in Section 10.1 of
this Lease, for limits of liability not less than:
Bodily Injury and
Property Damage Liability
$5,000,000 each occurrence
$5,000,000 annual aggregate
(Provided that such limits can be reached by a combination for primary and
umbrella policies)
Personal Injury Liability
$5,000,000 each occurrence
$5,000,000 annual aggregate
0% Insured's participation
(Provided that such limits can be reached by a combination for primary and
umbrella policies)

10.3.2    Physical Damage Insurance covering (i) all office furniture, business
and trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant's property on the Premises
installed by, for, or at the expense of Tenant, (ii) the "Tenant Improvements,"
as that term is defined in the Tenant Work Letter, and any other improvements
which exist in the Premises as of the Lease Commencement Date (excluding the
Base Building) (the "Original Improvements"), and (iii) all other improvements,
alterations and additions to the Premises. Such insurance shall be written on a
"special form" of physical loss or damage basis, for the full replacement cost
value (subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items with no co-insurance, and shall include
coverage for damage or other loss caused by fire or other peril including, but
not limited to, vandalism and malicious mischief, theft, water damage, including
sprinkler leakage, bursting or stoppage of pipes, and explosion.
10.3.3    Worker's Compensation and Employer's Liability or other similar
insurance pursuant to all applicable state and local statutes and regulations.
10.4    Form of Policies. The minimum limits of policies of insurance required
of Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord, and any other party the
Landlord so specifies, as an additional insured, including Landlord's managing
agent, if any; (ii) specifically cover the liability assumed by Tenant under
this Lease, including, but not limited to, Tenant's obligations under
Section 10.1 of this Lease; (iii) be issued by an insurance company having a
rating of not less than A-X in Best's Insurance Guide or which is otherwise
acceptable to Landlord and qualified to do business in the State of California;
(iv) be primary insurance as to all claims thereunder and provide that any
insurance carried by Landlord is excess and is non-contributing with any
insurance requirement of Tenant; and (v) provide that said insurance shall not
be canceled or coverage changed so that it does not comply with the requirements
of this Lease unless thirty (30) days' prior written notice shall have been
given to Landlord and any mortgagee of Landlord, provided, however that this
advance notice provision shall not apply to the annual renewal of policies in
the ordinary course of business of the substitution of policies in the event of
a change of control of Tenant. Tenant shall deliver certificates evidencing such
policies to Landlord on or before the Lease Commencement Date and within ten
(10) business days after the expiration dates thereof. Further, Landlord shall
have the right, from time to time, to request in writing copies of policies of
Tenant's insurance required hereunder, which Tenant shall thereafter provide
within fifteen (15) business days. In the event Tenant shall fail to procure
such insurance, or to deliver such policies or certificate, Landlord may, at its
option, procure such policies for the account of Tenant, and the cost thereof
shall be paid to Landlord within five (5) days after delivery to Tenant of bills
therefor, provided that Landlord shall provide written notice to Tenant, and
with a copy of such notice addressed to "General Counsel", at the Premises, at
least ten (10) days in advance informing Tenant that Landlord is electing to
procure such policies for the account of Tenant.
10.5    Subrogation. Landlord and Tenant intend that their respective property
loss risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided
hereunder. The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, provided such waiver of subrogation shall not affect the right to the
insured to recover thereunder. The parties agree that their respective insurance
policies are now, or shall be, endorsed such that the waiver of subrogation
shall not affect the right of the insured to recover thereunder, so long as no
material additional premium is charged therefor.





21
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



10.6    Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord, but in no event in excess of the amounts and types of
insurance then being required by landlords of buildings comparable to and in the
vicinity of the Building.
ARTICLE 11
DAMAGE AND DESTRUCTION
11.1    Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas serving or providing access to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment (not to exceed
ninety (90) days) or other matters beyond Landlord's reasonable control, and
subject to all other terms of this Article 11, restore the Base Building and
such Common Areas. Such restoration shall be to substantially the same condition
of the Base Building and the Common Areas prior to the casualty, except for
modifications required by zoning and building codes and other laws or by the
holder of a mortgage on the Building or Project or any other modifications to
the Common Areas deemed desirable by Landlord, which are consistent with the
character of the Project, provided that access to the Premises and any common
restrooms serving the Premises shall not be materially impaired. Upon the
occurrence of any damage to the Premises, if this Lease has not terminated,
Tenant shall, at its sole cost and expense, repair any injury or damage to the
Tenant Improvements and the Original Improvements installed in the Premises and
shall return such Tenant Improvements and Original Improvements to their
original condition. Prior to the commencement of construction, Tenant shall
submit to Landlord, for Landlord's review and approval, all plans,
specifications and working drawings relating thereto, and Landlord shall select
the contractors to perform such improvement work. Landlord shall not be liable
for any inconvenience or annoyance to Tenant or its visitors, or injury to
Tenant's business resulting in any way from such damage or the repair thereof;
provided however, that if such fire or other casualty shall have damaged the
Premises or Common Areas necessary to Tenant's occupancy, and the Premises is
not occupied by Tenant as a result thereof, then during the time and to the
extent the Premises is unfit for occupancy, the Rent shall be abated in
proportion to the ratio that the amount of rentable square feet of the Premises
which is unfit for occupancy for the purposes permitted under this Lease bears
to the total rentable square feet of the Premises. Tenant's right to rent
abatement pursuant to the preceding sentence shall terminate as of the date
which is reasonably determined by Landlord to be the date Tenant should have
completed repairs to the Premises, and installed its FF&E and personal property,
assuming Tenant used reasonable due diligence in connection therewith.
11.2    Landlord's Option to Repair. Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by fire or other casualty or cause, whether
or not the Premises is affected, and one or more of the following conditions is
present: (i) in Landlord's reasonable judgment, repairs cannot reasonably be
completed within one hundred eighty (180) days after the date of discovery of
the damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the damage is not fully covered (except for any deductibles) by
Landlord's insurance policies (unless Tenant agrees to pay for the uninsured
cost of repairs) and Landlord elects not to repair such damage; or (iii) the
damage occurs during the last twelve (12) months of the Lease Term; provided,
however, that if Landlord does not elect to terminate this Lease pursuant to
Landlord's termination right as provided above, and the repairs cannot, in the
reasonable opinion of Landlord, be completed within one hundred eighty (180)
days after being commenced, Tenant may elect, no earlier than sixty (60) days
after the date of the damage and not later than ninety (90) days after the date
of such damage, to terminate this Lease by written notice to Landlord effective
as of the date specified in the notice, which date shall not be less than thirty
(30) days nor more than sixty (60) days after the date such notice is given by
Tenant.
11.3    Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.





22
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------





ARTICLE 12
NONWAIVER
No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant's right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment. Tenant's payment of any Rent hereunder shall not constitute a waiver
by Tenant of any breach or default by Landlord under this Lease nor shall
Landlord's payment of monies due Tenant hereunder constitute a waiver by
Landlord of any breach or Default by Tenant under this Lease.
ARTICLE 13
CONDEMNATION
If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. If more than
twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or if access to the Premises is substantially impaired, in each case for a
period in excess of one hundred eighty (180) days, Tenant shall have the option
to terminate this Lease effective as of the date possession is required to be
surrendered to the authority. Tenant shall not because of such taking assert any
claim against Landlord or the authority for any compensation because of such
taking and Landlord shall be entitled to the entire award or payment in
connection therewith, except that Tenant shall have the right to file any
separate claim available to Tenant for any taking of Tenant's personal property
and fixtures belonging to Tenant and removable by Tenant upon expiration of the
Lease Term pursuant to the terms of this Lease, and for moving expenses, so long
as such claims do not diminish the award available to Landlord, its ground
lessor with respect to the Building or Project or its mortgagee, and such claim
is payable separately to Tenant. All Rent shall be apportioned as of the date of
such termination. If any part of the Premises shall be taken, and this Lease
shall not be so terminated, the Rent shall be proportionately abated. Tenant
hereby waives any and all rights it might otherwise have pursuant to
Section 1265.130 of The California Code of Civil Procedure. Notwithstanding
anything to the contrary contained in this Article 13, in the event of a
temporary taking of all or any portion of the Premises for a period of one
hundred and eighty (180) days or less, then this Lease shall not terminate but
the Base Rent and the Additional Rent shall be abated for the period of such
taking in proportion to the ratio that the amount of rentable square feet of the
Premises taken bears to the total rentable square feet of the Premises. Landlord
shall be entitled to receive the entire award made in connection with any such
temporary taking.
ARTICLE 14
ASSIGNMENT AND SUBLETTING
14.1    Transfers. Tenant shall not, without the prior written consent of
Landlord (except as otherwise provided in Section 14.8, below), which consent
shall not be unreasonably withheld, assign, sublease, mortgage, pledge,
hypothecate, encumber, or permit any lien to attach to, or otherwise transfer,
this Lease or any interest hereunder, permit any assignment, or other transfer
of this Lease or any interest hereunder by operation of law, sublet the Premises
or any part thereof, or enter into





23
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



any license or concession agreements or otherwise permit the occupancy or use of
the Premises or any part thereof by any persons other than Tenant and its
employees and contractors (all of the foregoing are hereinafter sometimes
referred to collectively as "Transfers" and any person to whom any Transfer is
made or sought to be made is hereinafter sometimes referred to as a
"Transferee"), and any such Transferee approved by Landlord shall be referred to
as an "Approved Transferee". If Tenant desires Landlord's consent to any
Transfer, Tenant shall notify Landlord in writing, which notice (the "Transfer
Notice") shall include (i) the proposed effective date of the Transfer, which
shall not be less than thirty (30) days nor more than one hundred eighty (180)
days after the date of delivery of the Transfer Notice, (ii) a description of
the portion of the Premises to be transferred (the "Subject Space"), (iii) all
of the terms of the proposed Transfer and the consideration therefor, including
calculation of the "Transfer Premium", as that term is defined in Section 14.3
below, in connection with such Transfer, the name and address of the proposed
Transferee, and a copy of all existing executed and/or proposed documentation
pertaining to the proposed Transfer, including all existing operative documents
to be executed to evidence such Transfer or the agreements incidental or related
to such Transfer, provided that Landlord shall have the right to require Tenant
to utilize Landlord's standard Transfer documents in connection with the
documentation of such Transfer, (iv) current financial statements of the
proposed Transferee certified by an officer, partner or owner thereof, business
credit and personal references and history of the proposed Transferee and any
other information reasonably required by Landlord which will enable Landlord to
determine the financial responsibility, character, and reputation of the
proposed Transferee, nature of such Transferee's business and proposed use of
the Subject Space, and (v) an executed estoppel certificate from Tenant in the
form attached hereto as Exhibit E. Any Transfer made without Landlord's prior
written consent shall, at Landlord's option, be null, void and of no effect.
Whether or not Landlord consents to any proposed Transfer, Tenant shall pay
Landlord's reasonable review and processing fees, as well as any reasonable
professional fees (including, without limitation, attorneys', accountants',
architects', engineers' and consultants' fees) incurred by Landlord, within
thirty (30) days after written request by Landlord.
14.2    Landlord's Consent. Except as expressly set forth below, Landlord may
withhold its consent to any proposed Transfer (including, without limitation, a
mortgage, pledge, hypothecation, encumbrance or lien) in Landlord's sole and
absolute discretion. Landlord shall not unreasonably withhold or delay its
consent to any proposed Transfer of the Subject Space by assignment or sublease
to the Transferee on the terms specified in the Transfer Notice. Without
limitation as to other reasonable grounds for withholding consent, the parties
hereby agree that it shall be reasonable under this Lease and under any
applicable law for Landlord to withhold consent to any proposed Transfer where
one or more of the following apply:
14.2.1    The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or the
Project;
14.2.2    The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;
14.2.3    The Transferee is either a governmental agency or instrumentality
thereof or a non-profit organization (unless Landlord is then leasing space in
the Project to such entity);
14.2.4    The proposed Transfer is an assignment of Tenant's interest in the
Lease, and the Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;
14.2.5    The proposed Transfer would cause a violation of another lease for
space in the Project, or would give an occupant of the Project a right to cancel
its lease; or
14.2.6    Either the proposed Transferee, or any person or entity which directly
or indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, is negotiating with Landlord or has negotiated with
Landlord during the one (1) month period immediately preceding the date Landlord
receives the Transfer Notice, to lease space in the Project.
If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant's original Transfer





24
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



Notice, Tenant shall again submit the Transfer to Landlord for its approval and
other action under this Article 14 (including Landlord's right of recapture, if
any, under Section 14.4 of this Lease). Notwithstanding anything to the contrary
in this Lease, if Tenant or any proposed Transferee claims that Landlord has
unreasonably withheld or delayed its consent under Section 14.2 or otherwise has
breached or acted unreasonably under this Article 14, their sole remedies shall
be a suit for contract damages (other than damages for injury to, or
interference with, Tenant's business including, without limitation, loss of
profits, however occurring) or declaratory judgment and an injunction for the
relief sought, and Tenant hereby waives all other remedies, including, without
limitation, any right at law or equity to terminate this Lease, on its own
behalf and, to the extent permitted under all Applicable Laws, on behalf of the
proposed Transferee.
14.3    Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee; provided,
however, that Tenant shall not be required to pay to Landlord any Transfer
Premium until such time as Tenant has recovered all applicable "Transfer Costs,"
as that term is defined in this Section 14.3, it being understood that if in any
year the gross revenues, less the deductions set forth and included in Transfer
Costs, are less than any and all costs actually paid in assigning or subletting
the affected space (collectively "Transaction Costs"), the amount of the excess
Transaction Costs shall be carried over to the next year and then deducted from
net revenues with the procedure repeated until a Transfer Premium is achieved.
"Transfer Premium" shall mean all rent, additional rent or other consideration
payable by such Transferee in connection with the Transfer in excess of the Rent
and Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for
(i) any changes, alterations and improvements to the Premises in connection with
the Transfer, (ii) any free base rent reasonably provided to the Transferee,
(iii) any brokerage commissions in connection with the Transfer, (iv) any lease
takeover incurred by Tenant in connection with the Transfer; (v) out-of-pocket
costs of advertising the space subject to the Transfer, (vi) any improvement
allowance or other economic concessions paid by Tenant to the Transferee in
connection with the Transfer; and (vii) reasonable attorneys' fees incurred by
Tenant in connection with the Transfer; and (viii) the aggregate amount of Base
Rent and Additional Rent paid by Tenant during the period prior to the
commencement of the term of the Transfer during which Tenant does not occupy the
Subject Space, commencing on and after the Downtime Start Date (as defined
below) (collectively, "Transfer Costs"). The "Downtime Start Date" shall mean
the later of (A) the date which Tenant vacates and does not reoccupy the Subject
Space and delivers notice of the same to Landlord, and (B) the date Tenant
enters into a listing agreement for the Subject Space with a reputable broker,
and provides Landlord with notice thereof. "Transfer Premium" shall also
include, but not be limited to, key money, bonus money or other cash
consideration paid by Transferee to Tenant in connection with such Transfer, and
any payment in excess of fair market value for services rendered by Tenant to
Transferee or for assets, fixtures, inventory, equipment, or furniture
transferred by Tenant to Transferee in connection with such Transfer. The
determination of the amount of Landlord's applicable share of the Transfer
Premium shall be made on a monthly basis as rent or other consideration is
received by Tenant under the Transfer, after Tenant has first recovered its
Transfer Costs, .
14.4    Landlord's Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer of the entire Premises for substantially all of the then remaining
Lease Term, Tenant shall give Landlord notice (the "Intention to Transfer
Notice") of such contemplated Transfer (whether or not the contemplated
Transferee or the terms of such contemplated Transfer have been determined). The
Intention to Transfer Notice shall specify the portion of and amount of rentable
square feet of the Premises which Tenant intends to Transfer (the "Contemplated
Transfer Space"), the contemplated date of commencement of the Contemplated
Transfer (the "Contemplated Effective Date"), and the contemplated length of the
term of such contemplated Transfer, and shall specify that such Intention to
Transfer Notice is delivered to Landlord pursuant to this Section 14.4 in order
to allow Landlord to elect to recapture the Contemplated Transfer Space.
Thereafter, Landlord shall have the option, by giving written notice to Tenant
within thirty (30) days after receipt of any Intention to Transfer Notice, to
recapture the Contemplated Transfer Space. Such recapture shall cancel and
terminate this Lease with respect to such Contemplated Transfer Space as of the
Contemplated Effective Date. If Landlord declines, or fails to elect in a timely
manner, to recapture such Contemplated Transfer Space under this Section 14.4,
then, subject to the other terms of this Article 14, for a period of six (6)
months (the "Six Month Period") commencing on the last day of such thirty (30)
day period, Landlord shall not have any right to recapture the Contemplated
Transfer Space with respect to any Transfer made during the Six Month Period,
provided that any such Transfer is substantially on the terms set forth in the
Intention to Transfer Notice, and provided further that any such Transfer shall
be subject to the remaining terms of this Article 14. If such a Transfer is not
so consummated within the Six Month Period (or if a Transfer is so consummated,
then upon the expiration of the term of any Transfer of such Contemplated
Transfer Space consummated within such Six Month Period), Tenant shall again be
required to submit a new Intention to Transfer Notice to Landlord with respect
any contemplated Transfer, as provided above in this Section 14.4.





25
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



14.5    Effect of Transfer. If Landlord consents to a Transfer, (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord,
(iv) Tenant shall furnish upon Landlord's request a complete statement,
certified by an independent certified public accountant, or Tenant's chief
financial officer, setting forth in detail the computation of any Transfer
Premium Tenant has derived and shall derive from such Transfer, and (v) no
Transfer relating to this Lease or agreement entered into with respect thereto,
whether with or without Landlord's consent, shall relieve Tenant or any
guarantor of the Lease from any liability under this Lease, including, without
limitation, in connection with the Subject Space. In the event that Tenant
subleases all or any portion of the Premises in accordance with the terms of
this Article 14, Tenant shall cause such subtenant to carry and maintain the
same insurance coverage terms and limits as are required of Tenant, in
accordance with the terms of Article 10 of this Lease. Landlord or its
authorized representatives shall have the right at all reasonable times to audit
the books, records and papers of Tenant relating to any Transfer, and shall have
the right to make copies thereof. If the Transfer Premium respecting any
Transfer shall be found understated, Tenant shall, within thirty (30) days after
demand, pay the deficiency, and if understated by more than two percent (2%),
Tenant shall pay Landlord's costs of such audit.
14.6    Intentionally Omitted.
14.7    Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant's agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant's obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease. No collection
or acceptance of rent by Landlord from any Transferee shall be deemed a waiver
of any provision of this Article 14 or the approval of any Transferee or a
release of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord's enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord's right to
enforce any term of this Lease against Tenant or any other person. If Tenant's
obligations hereunder have been guaranteed, Landlord's consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.
14.8    Deemed Consent Transfers. Notwithstanding anything to the contrary
contained in this Lease, (A) an assignment or subletting of all or a portion of
the Premises to an affiliate of Tenant (an entity which is controlled by,
controls, or is under common control with, Tenant as of the date of this Lease),
(B) a sale of corporate shares of capital stock in Tenant in connection with an
initial public offering of Tenant's stock on a nationally-recognized stock
exchange, (C) an assignment of the Lease to an entity which acquires all or
substantially all of the stock or assets of Tenant, or (D) an assignment of the
Lease to an entity which is the resulting entity of a merger or consolidation of
Tenant during the Lease Term, shall not be deemed a Transfer requiring
Landlord's consent under this Article 14 (any such assignee or sublessee
described in items (A) through (D) of this Section 14.8 is hereinafter referred
to as a "Permitted Transferee"), provided that (i) Tenant notifies Landlord at
least thirty (30) days prior to the effective date of any such assignment or
sublease and promptly supplies Landlord with any documents or information
reasonably requested by Landlord regarding such Transfer or Permitted Transferee
as set forth above, (ii) Tenant is not in default, beyond the applicable notice
and cure period, and such assignment or sublease is not a subterfuge by Tenant
to avoid its obligations under this Lease, (iii) such Permitted Transferee shall
be of a character and reputation consistent with the quality of the Building,
(iv) such Permitted Transferee shall have a tangible net worth (not including
goodwill as an asset) computed in accordance with generally accepted accounting
principles ("Net Worth") at least equal to the greater of (1) the Net Worth of
Original Tenant on the date of this Lease, and (2) the Net Worth of Tenant on
the day immediately preceding the effective date of such assignment or sublease,
(v) no assignment or sublease relating to this Lease, whether with or without
Landlord's consent, shall relieve Tenant from any liability under this Lease,
and (vi) the liability of such Permitted Transferee under either an assignment
or sublease shall be joint and several with Tenant. An assignee of Tenant's
entire interest in this Lease who qualifies as a Permitted Transferee may also
be referred to herein as a "Permitted Transferee Assignee." "Control," as used
in this Section 14.8, shall mean the ownership, directly or indirectly, of more
than fifty percent (50%) of the voting securities of, or possession of the right
to vote, in the ordinary direction of its affairs, of more than fifty percent
(50%) of the voting interest in, any person or entity.





26
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



ARTICLE 15
SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES
15.1    Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.
15.2    Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of Section 8.5 above and this Article 15, quit and surrender
possession of the Premises to Landlord in as good order and condition as when
Tenant took possession and as thereafter improved by Landlord and/or Tenant,
reasonable wear and tear and repairs which are specifically made the
responsibility of Landlord hereunder excepted. Upon such expiration or
termination, Tenant shall, without expense to Landlord, remove or cause to be
removed from the Premises all debris and rubbish, and such items of furniture,
equipment, business and trade fixtures, free-standing cabinet work, movable
partitions and other articles of personal property owned by Tenant or installed
or placed by Tenant at its expense in the Premises, and such similar articles of
any other persons claiming under Tenant, as Landlord may, in its sole
discretion, require to be removed, and Tenant shall repair at its own expense
all damage to the Premises and Building resulting from such removal.
ARTICLE 16
HOLDING OVER
If Tenant holds over for more than thirty (30) days after the expiration of the
Lease Term or earlier termination thereof, such tenancy shall be a tenancy at
sufferance, and shall not constitute a renewal hereof or an extension for any
further term, and in such case Rent shall be payable at a daily rate equal to
the product of (i) the daily Rent applicable during the last unabated rental
period of the Lease Term under this Lease, and (ii) a percentage equal to 125%
during the first three (3) months immediately following the expiration or
earlier termination of the Lease Term, and 150% thereafter. Such tenancy shall
be subject to every other applicable term, covenant and agreement contained
herein. Nothing contained in this Article 16 shall be construed as consent by
Landlord to any holding over by Tenant, and Landlord expressly reserves the
right to require Tenant to surrender possession of the Premises to Landlord as
provided in this Lease upon the expiration or other termination of this Lease.
If Tenant holds over without Landlord's express written consent, and tenders
payment of rent for any period beyond the expiration of the Lease Term by way of
check (whether directly to Landlord, its agents, or to a lock box) or wire
transfer, Tenant acknowledges and agrees that the cashing of such check or
acceptance of such wire shall be considered inadvertent and not be construed as
creating a month-to-month tenancy, provided Landlord refunds such payment to
Tenant promptly upon learning that such check has been cashed or wire transfer
received. The provisions of this Article 16 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law. If Tenant fails to surrender the Premises within one (1) month after
the termination or expiration of this Lease, then in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys' fees) and liability resulting from such failure, including, without
limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender and any lost profits to Landlord
resulting therefrom. Tenant agrees that any proceedings necessary to recover
possession of the Premises, whether before or after expiration of the Lease
Term, shall be considered an action to enforce the terms of this Lease for
purposes of the awarding of any attorney's fees in connection therewith.





27
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



ARTICLE 17
ESTOPPEL CERTIFICATES
Within ten (10) business days following a request in writing by Landlord or
Tenant, Tenant or Landlord, as the case may be, shall execute, acknowledge and
deliver to the requesting party (the "Requesting Party") an estoppel
certificate, which, as submitted by Landlord, shall be substantially in the form
of Exhibit E, attached hereto (or such other form as may be required by any
prospective mortgagee or purchaser of the Project, or any portion thereof, or
any assignee or sublessee), indicating therein any exceptions thereto that may
exist at that time, and shall also contain any other information reasonably
requested by the Requesting Party or Landlord's mortgagee or prospective
mortgagee, or Tenant's Transferee, as the case may be. Appropriate modification
shall be made to Exhibit E when Tenant is the Requesting Party. Any such
certificate may be relied upon by any prospective mortgagee or purchaser of all
or any portion of the Project or any assignee or sublessee or any transferee
under Section 14.8. Tenant shall execute and deliver whatever other instruments
may be reasonably required for such purposes. At any time during the Lease Term,
but only in connection with a sale, financing or refinancing of the Project or
any portion thereof or interest therein, Landlord may require Tenant to provide
Landlord with a current financial statement and financial statements of the two
(2) years prior to the current financial statement year. Such statements shall
be prepared in accordance with generally accepted accounting principles and, if
such is the normal practice of Tenant, shall be audited by an independent
certified public accountant.
ARTICLE 18
SUBORDINATION
As of the date hereof, the Project is not subject to any mortgage, deed of trust
or ground lease. This Lease shall be subject and subordinate to all future
ground or underlying leases of the Building or Project and to the lien of any
mortgage, trust deed or other encumbrances hereafter in force against the
Building or Project or any part thereof, if any, and to all renewals,
extensions, modifications, consolidations and replacements thereof, and to all
advances made or hereafter to be made upon the security of such mortgages or
trust deeds, unless the holders of such mortgages, trust deeds or other
encumbrances, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto. Tenant covenants and
agrees in the event any proceedings are brought for the foreclosure of any such
mortgage or deed in lieu thereof (or if any ground lease is terminated), to
attorn, without any deductions or set-offs whatsoever, to the lienholder or
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof (or to the ground lessor), if so requested to do so by such
purchaser or lienholder or ground lessor, and to recognize such purchaser or
lienholder or ground lessor as the lessor under this Lease, provided such
lienholder or purchaser or ground lessor shall agree to accept this Lease and
not disturb Tenant's occupancy, so long as Tenant timely pays the rent and
observes and performs the terms, covenants and conditions of this Lease to be
observed and performed by Tenant. Notwithstanding the foregoing, Tenant's
obligation to allow this Lease to be subordinated to any future mortgages, trust
deeds or other encumbrances, shall be conditioned upon Tenant's receipt of a
commercially reasonable form of subordination, non-disturbance and attornment
agreement from the holder of any such future encumbrance, which recognizes
Tenant's express offset rights under this Lease. Landlord's interest herein may
be assigned as security at any time to any lienholder. Tenant shall, within ten
(10) days of request by Landlord, execute such further instruments or assurances
as Landlord may reasonably deem necessary to evidence or confirm the
subordination or superiority of this Lease to any such mortgages, trust deeds,
ground leases or underlying leases. Tenant waives the provisions of any current
or future statute, rule or law which may give or purport to give Tenant any
right or election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.
ARTICLE 19
DEFAULTS; REMEDIES
19.1    Events of Default. The occurrence of any of the following shall
constitute a default of this Lease by Tenant ("Default"):
19.1.1    Any failure by Tenant to pay any Rent or any other charge required to
be paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after the date that Tenant receives notice
from Landlord that such amount was not paid when due; or





28
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



19.1.2    Except where a specific time period is otherwise set forth for
Tenant's performance in this Lease, in which event the failure to perform by
Tenant within such time period shall be a Default by Tenant under this
Section 19.1.2, any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such Default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in Default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure such Default; or
19.1.3    The failure by Tenant to observe or perform according to the
provisions of Articles 5, 14, 17 or 18 of this Lease, where such failure
continues for more than five (5) business days after notice from Landlord; or
The notice periods provided herein are in addition to, and not in lieu of any
notice periods provided by law.
19.2    Remedies Upon Default. Upon the occurrence of any event of Default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative, but not duplicative), the option to pursue any one or more of
the following remedies, each and all of which shall be cumulative and
nonexclusive, but not duplicative, without any notice or demand whatsoever
except as expressly set forth in this Lease.
19.2.1    Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:
(i)    The worth at the time of award of the unpaid rent which has been earned
at the time of such termination; plus
(ii)    The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(iii)    The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus
(iv)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and
(v)    At Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by Applicable Law.
The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
(ii), above, the "worth at the time of award" shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Section 19.2.1(iii) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).
19.2.2    Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.





29
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



19.2.3    Landlord shall at all times have the rights and remedies (which shall
be cumulative, but not duplicative, with each other and cumulative and in
addition to those rights and remedies available under Sections 19.2.1 and
19.2.2, above, or any law or other provision of this Lease), without prior
demand or notice except as required by Applicable Law, to seek any declaratory,
injunctive or other equitable relief, and specifically enforce this Lease, or
restrain or enjoin a violation or breach of any provision hereof.
19.3    Subleases of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any Default by Tenant, as set forth in this Article 19,
Landlord shall have the right, subject to the terms of Section 14.9, above, to
terminate any and all subleases, licenses, concessions or other consensual
arrangements for possession entered into by Tenant and affecting the Premises or
may, in Landlord's sole discretion, succeed to Tenant's interest in such
subleases, licenses, concessions or arrangements. In the event of Landlord's
election to succeed to Tenant's interest in any such subleases, licenses,
concessions or arrangements, Tenant shall, as of the date of notice by Landlord
of such election, have no further right to or interest in the rent or other
consideration receivable thereunder.
19.4    Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant.
19.5    Landlord Default.
19.5.1    General. Notwithstanding anything to the contrary set forth in this
Lease, Landlord shall not be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease unless Landlord
fails to perform such obligation within thirty (30) days after the receipt of
notice from Tenant specifying in detail Landlord's failure to perform; provided,
however, if the nature of Landlord's obligation is such that more than thirty
(30) days are required for its performance, then Landlord shall not be in
default under this Lease if it shall commence such performance within such
thirty (30) day period and thereafter diligently pursue the same to completion.
Upon any such default by Landlord under this Lease, Tenant may, except as
otherwise specifically provided in this Lease to the contrary, exercise any of
its rights provided at law or in equity.
19.5.2    Abatement of Rent. In the event that Tenant is prevented from using,
and does not use, the Premises or any portion thereof, as a result of (i) any
repair, maintenance or alteration performed by Landlord, or which Landlord
failed to perform, after the Lease Commencement Date and required by the Lease,
which substantially interferes with Tenant's use of the Premises, (ii) any
failure to provide services, utilities or access to the Premises as required by
this Lease, (iii) any "Renovations," as that term is defined in Section 29.31 of
this Lease, or (iv) damage and destruction under Article 11 of this Lease (such
set of circumstances as set forth in items (i), (ii), (iii) or (iv), above, to
be known as an "Abatement Event"), then Tenant shall give Landlord notice of
such Abatement Event, and if such Abatement Event continues for five (5)
consecutive business days after Landlord's receipt of any such notice (or such
shorter period to the extent that any resulting rent abatement on such shorter
period is covered by Landlord's insurance policies) (the "Eligibility Period"),
then the Base Rent and Tenant's Share of Direct Expenses shall be abated or
reduced, as the case may be, after expiration of the Eligibility Period for such
time that Tenant continues to be so prevented from using, and does not use, the
Premises or a portion thereof, in the proportion that the rentable area of the
portion of the Premises that Tenant is prevented from using, and does not use,
bears to the total rentable area of the Premises; provided, however, in the
event that Tenant is prevented from using, and does not use, a portion of the
Premises for a period of time in excess of the Eligibility Period and the
remaining portion of the Premises is not sufficient to allow Tenant to
effectively conduct its business therein, and if Tenant does not conduct its
business from such remaining portion, then for such time after expiration of the
Eligibility Period during which Tenant is so prevented from effectively
conducting its business therein, the Base Rent and Tenant's Share of Direct
Expenses for the entire Premises shall be abated for such time as Tenant
continues to be so prevented from using, and does not use, the Premises. If,
however, Tenant reoccupies (other than to effectuate repairs or reinstate its
FF&E and personal property) any portion of the Premises during such period, the
Rent allocable to such reoccupied portion, based on the proportion that the
rentable area of such reoccupied portion of the Premises bears to the total
rentable area of the Premises, shall be payable by Tenant from the date Tenant
reoccupies (other than to effectuate repairs or reinstate its FF&E and personal
property) such portion of the Premises. Such right to abate Base Rent and
Tenant's Share of Direct Expenses and Tenant's obligation to pay for parking
shall be Tenant's sole and exclusive remedy at law or in equity for an Abatement
Event except for Tenant's right to terminate this Lease for a Landlord Default
or under Articles 11 or 13. Except as provided in Article 11, Article 13, and
Section 19.5.2, nothing contained herein shall be interpreted to mean that
Tenant is excused from paying Rent due hereunder.





30
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



19.6    Non Waiver of Redemption by Tenant. Landlord acknowledges that Tenant
does not waive its rights now or hereafter existing to redeem by order or
judgment of any court or by any legal process or writ, Tenant's right of
occupancy of the Premises after any termination of this Lease.
ARTICLE 20
COVENANT OF QUIET ENJOYMENT
Landlord covenants that Tenant, so long as no Default exists under this Lease,
shall, during the Lease Term, peaceably and quietly have, hold and enjoy the
Premises subject to the terms, covenants, conditions, provisions and agreements
hereof without interference by any persons lawfully claiming by or through
Landlord. The foregoing covenant is in lieu of any other covenant express or
implied.
ARTICLE 21
SECURITY DEPOSIT
21.1    Security Deposit. Concurrently with Tenant's execution of this Lease,
Tenant shall deposit with Landlord a security deposit (the "Security Deposit")
in the amount set forth in Section 8 of the Summary, as security for the
faithful performance by Tenant of all of its obligations under this Lease. If
Tenant Defaults with respect to any provisions of this Lease, including, but not
limited to, the provisions relating to the payment of Rent, the removal of
property and the repair of resultant damage, Landlord may, without notice to
Tenant, but shall not be required to apply all or any part of the Security
Deposit for the payment of any Rent or any other sum in default and Tenant
shall, upon demand therefor, restore the Security Deposit to its original
amount. Any unapplied portion of the Security Deposit shall be returned to
Tenant, or, at Landlord's option, to the last assignee of Tenant's interest
hereunder, within sixty (60) days following the expiration of the Lease Term.
Tenant shall not be entitled to any interest on the Security Deposit. Tenant
hereby waives the provisions of Section 1950.7 of the California Civil Code, or
any successor statute, and all other provisions of law, now or hereafter in
effect, which (i) establish the time frame by which a landlord must refund a
security deposit under a lease, and/or (ii) provide that a landlord may claim
from a security deposit only those sums reasonably necessary to remedy defaults
in the payment of rent, to repair damage caused by a tenant or to clean the
premises, it being agreed that Landlord may, in addition, claim those sums
specified in this Section above and/or those sums reasonably necessary to
compensate Landlord for any loss or damage caused by Tenant's default of the
Lease, as amended hereby, including, but not limited to, all damages or rent due
upon termination of Lease pursuant to Section 1951.2 of the California Civil
Code.
21.2    Reduction of Security Deposit. If Tenant is not then in Default of this
Lease, then effective as of the first (1st) day of the fifth (5th) Lease Year,
the amount of the Security Deposit shall be reduced by fifty percent (50%), and
the amount of such reduction shall be credited to the amount of Base Rent next
owing under this Lease.
ARTICLE 22
ARBITRATION
22.1    General Submittals to Arbitration. With the exception of the arbitration
provisions which shall specifically apply to the determination of the Market
Rent, the submittal of all matters to arbitration in accordance with the terms
of this Article 22 is the sole and exclusive method, means and procedure to
resolve any and all claims, disputes or disagreements arising under this Lease,
including, but not limited to any matters relating to Landlord's failure to
approve an assignment, sublease or other transfer of Tenant's interest in the
Lease under Article 14 of this Lease, any other Defaults by Landlord, or any
Tenant Default, except for (i) all claims by either party which (A) seek
anything other than enforcement of rights under this Lease, or (B) are primarily
founded upon matters of fraud, willful misconduct, bad faith or any other
allegations of tortious action, and seek the award of punitive or exemplary
damages, and (ii) claims relating to Landlord's exercise of any unlawful
detainer rights pursuant to California law or rights or remedies used by
Landlord to gain possession of the Premises or terminate Tenant's right of
possession to the Premises, which disputes shall be resolved by suit filed in
the Superior Court of San Mateo County, California, the decision of which court
shall be subject to appeal pursuant to Applicable Law. The parties hereby
irrevocably waive any and all rights to the contrary and shall at all times
conduct themselves in strict, full, complete and timely accordance with the
terms of this Article 22 and all attempts to circumvent the terms of this
Article 22 shall be absolutely null and void and of no force or effect
whatsoever. As to any matter submitted to arbitration (except with respect to
the payment of money) to determine whether a matter would, with the passage of
time, constitute a Default, such passage of time shall not commence to run until
any such





31
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



affirmative arbitrated determination, as long as it is simultaneously determined
in such arbitration that the challenge of such matter as a potential Tenant
Default or Landlord default was made in good faith. As to any matter submitted
to arbitration with respect to the payment of money, to determine whether a
matter would, with the passage of time, constitute a Default, such passage of
time shall not commence to run in the event that the party which is obligated to
make the payment does in fact make the payment to the other party. Such payment
can be made "under protest," which shall occur when such payment is accompanied
by a good faith notice stating the reasons that the party has elected to make a
payment under protest. Such protest will be deemed waived unless the subject
matter identified in the protest is submitted to arbitration as set forth in
this Article 22.
22.2    Arbitration Panel. Within ninety (90) days after delivery of written
notice ("Notice of Dispute") of the existence and nature of any dispute given by
any party to the other party, and unless otherwise provided herein in any
specific instance, the parties shall each: (i) appoint one (1) lawyer (the
"Advocate Arbitrator") actively engaged in the licensed and full time practice
of law, specializing in real estate leasing work, in the County of Los Angeles
for a continuous period immediately preceding the date of delivery ("Dispute
Date") of the Notice of Dispute of not less than ten (10) years, but who has at
no time ever represented or acted on behalf of any of the parties, and (ii)
deliver written notice of the identity of such lawyer and a copy of his or her
written acceptance of such appointment and acknowledgment of an agreement to be
bound by the time constraints and other provisions of this Section 22.2
("Acceptance") to the other party hereto. Each party shall have the right to
consult with his or her Advocate Arbitrator prior to or subsequent to selection,
but neither party may consult with the "Neutral Arbitrator," as that term is
defined below, directly or indirectly, prior to or subsequent to the selection
of the Neutral Arbitrator. In the event that any party fails to so act, such
arbitrator shall be appointed pursuant to the same procedure that is followed
when agreement cannot be reached as to the third arbitrator. Within ten (10)
days after such appointment and notice, unless otherwise agreed to, the Advocate
Arbitrators shall appoint a third lawyer (such third lawyer, the "Neutral
Arbitrator", and, together with the first two (2) lawyers, "Arbitration Panel")
of the same qualification and background and shall deliver written notice of the
identity of such Neutral Arbitrator and a copy of his or her written Acceptance
of such appointment to each of the parties. In the event that agreement cannot
be reached on the appointment of a Neutral Arbitrator within such period, such
appointment and notification shall be made as quickly as possible by the
Presiding Judge of any court of competent jurisdiction, with consultation, as
necessary, from any professional association of lawyers in existence for not
less than ten (10) years at the time of such dispute or disagreement and the
geographical membership boundaries of which extend to the County of Los Angeles.
Any such court shall be entitled either to directly select such Neutral
Arbitrator or to designate in writing, delivered to each of the parties, an
individual who shall do so. In the event of any subsequent vacancies or
inabilities to perform among the Arbitration Panel, the lawyer or lawyers
involved shall be replaced in accordance with the provisions of this Article 22
as if such replacement was an initial appointment to be made under this Article
22, and, unless otherwise agreed, within the time constraints set forth in this
Article 22, measured from the date of notice of such vacancy or inability, to
the person or persons required to make such appointment, with all the attendant
consequences of failure to act timely if such appointed person is a party
hereto.
22.3    Duty. Consistent with the provisions of this Article 22, the members of
the Arbitration Panel shall utilize their utmost skill and shall apply
themselves diligently so as to hear and decide, by majority vote, the outcome
and resolution of any dispute or disagreement submitted to the Arbitration Panel
as promptly as possible, but in any event (unless otherwise agreed) on or before
the expiration of thirty (30) days after the appointment of all the members of
the Arbitration Panel. None of the members of the Arbitration Panel shall have
any liability whatsoever for any acts or omissions performed or omitted in good
faith pursuant to the provisions of this Article 22.
22.4    Authority. The Arbitration Panel shall (i) enforce and interpret the
rights and obligations set forth in this Lease to the extent not prohibited by
law, (ii) fix and establish any and all rules as it shall consider appropriate
in its sole and absolute discretion to govern the proceedings before it,
including any and all rules of discovery, procedure and/or evidence, and (iii)
make and issue any and all orders, final or otherwise, and any and all awards,
as a court of competent jurisdiction sitting at law or in equity could make an
issue, including the awarding of monetary damages (but the Arbitration Panel
shall not be empowered to award consequential damages to either party, nor to
award punitive damages except in situations involving knowing fraud or egregious
conduct condoned by, or performed by, the person who, in essence, occupies the
position which is the equivalent of the chief executive officer of the party
against whom damages are to be awarded), the awarding of reasonable attorneys'
fees and costs in such manner as determined by the Arbitration Panel and the
issuance of injunctive relief. The final award of the Arbitration Panel shall be
in writing and shall state the bases of the award, and include findings of fact
and conclusions of law. The final award of the Arbitration Panel as issued is
hereinafter referred to as the "Arbitration Award". If the party against whom
the award is issued complies with the award, within the time period established
by the Arbitration Panel, then no Default will be deemed to have occurred,
unless the Default pertained to the nonpayment of money by Tenant or Landlord,
and Tenant or Landlord failed to make such payment under protest.
22.5    Appeal. The Arbitration Award shall be final and binding, and may be
confirmed and entered as a judgment by any court of competent jurisdiction at
the request of any party. Notwithstanding the foregoing or any California
statute to





32
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



the contrary, in addition to existing statutory or decisional grounds for
vacating or modifying an arbitration award, the parties expressly agree and
intend that the Arbitration Award, and/or the judgment entered as a result
thereof, may be appealed to any appellate (or higher, when appropriate) court of
competent jurisdiction or otherwise pursuant to the same procedures and on the
same basis as a judgment issued by a judge in connection with a lawsuit filed in
the Los Angeles Superior Court, or on the basis of a misapplication of
Applicable Law or clearly erroneous findings of fact.
22.6    Compensation. Each member of the Arbitration Panel shall be compensated
for any and all services rendered under this Article 22, plus reimbursement for
any and all expenses incurred in connection with the rendering of such services,
payable in full promptly upon conclusion of the proceedings before the
Arbitration Panel. Such compensation and reimbursement shall be borne by the
nonprevailing party as determined by the Arbitration Panel in its sole and
absolute discretion.
ARTICLE 23
SIGNS
Tenant shall have the right to install, at Tenant's sole cost and expense, (i)
exclusive building top signage consisting of, subject to applicable governmental
approvals, two (2) fully backlit or otherwise illuminated signs at the top of
the Building (the "Building Top Signage"), which signs shall not be on the same
side of the Building, or be adjacent to each other on adjoining sides of the
Building, (ii) one non-exclusive sign identifying Tenant on the existing Project
monument, and (iii) one (1) sign on the exterior of the Building near the
entrance to the Premises (which may be an "eyebrow" sign) (collectively as
"Tenant's Signs"). Landlord shall not allow any other signs on the Building
(other than one identifying the owner of the Building, and other than "for
lease" signs during the last twelve (12) months of the Lease Term. The precise
location, size, materials, lettering, design, content, method of installation
and all other specifications relating to Tenant's Signs shall be consistent with
the Project's signage program and shall be subject to Landlord's prior written
consent, which consent shall not be unreasonably withheld. Tenant's Signs shall
comply with all applicable governmental rules and regulations. In no event shall
Tenant's Signs include a name or logo which relates to an entity which is of a
character or reputation, or is associated with a political faction or
orientation, which is inconsistent with the first class quality of the Project,
or which would reasonably offend a landlord of the Comparable Buildings, or
which includes the name of a foreign country. Tenant shall be responsible for
obtaining any applicable permits or other governmental approval(s) applicable to
or required for Tenant’s Signs. Further, Tenant shall be responsible for all
costs incurred in connection with the design, fabrication, construction,
installation, maintenance and repair, compliance with law and removal of
Tenant's Signs. Tenant shall keep the Tenant's Signs in first-class condition
and repair during the Lease Term. Upon the expiration or earlier termination of
this Lease, Tenant shall, at Tenant's sole cost and expense, remove Tenant's
Signs from the Building and restore all affected areas to the condition existing
prior to Tenant's installation of Tenant's Signs. Landlord shall, at Tenant's
request, cooperate with Tenant, at no cost to Landlord (unless Tenant agrees to
reimburse any costs) in Tenant's efforts to obtain governmental approvals for
Tenant's Signs. Tenant's failure to obtain any such required approvals shall not
be deemed to be a breach by Landlord of this Lease. Tenant may transfer the sign
right to an Approved Transferee or Permitted Transferee.
ARTICLE 24
COMPLIANCE WITH LAW
24.1    Tenant Responsibilities. Tenant shall not do anything or suffer anything
to be done in or about the Premises or the Project which will in any way
conflict with any law, statute, ordinance or other governmental rule, regulation
or requirement now in force or which may hereafter be enacted or promulgated,
including, without limitation, any such governmental regulations related to
disabled access and hazardous materials or substances ("Applicable Laws"). At
its sole cost and expense, Tenant shall promptly comply with all Applicable Laws
(including the making of any alterations to the Premises required by Applicable
Laws) which relate to (i) Tenant's use of the Premises, (ii) the Alterations or
the Improvements in the Premises, and/or (iii) the Tenant Maintenance
Responsibilities. Should any standard or regulation now or hereafter be imposed
on Landlord or Tenant by a state, federal or local governmental body charged
with the establishment, regulation and enforcement of occupational, health or
safety standards for employers, employees, landlords or tenants, then Tenant
agrees, at its sole cost and expense, to comply promptly with such standards or
regulations. The judgment of any court of competent jurisdiction or the
admission of Tenant in any judicial action, regardless of whether Landlord is a
party thereto, that Tenant has violated any of said governmental measures, shall
be conclusive of that fact as between Landlord and Tenant.
24.2    Landlord Responsibilities. Landlord shall comply with all Applicable
Laws relating to the Base Building, provided that compliance with such
Applicable Laws is not the responsibility of Tenant under this Lease, and
provided further





33
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



that Landlord's failure to comply therewith would prohibit Tenant from obtaining
or maintaining a certificate of occupancy for the Premises, or would
unreasonably and materially affect the safety of Tenant's employees or create a
significant health hazard for Tenant's employees. Landlord shall be permitted to
include in Operating Expenses any costs or expenses incurred by Landlord under
this Article 24.
24.3    Certified Access Specialist. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Premises have not undergone inspection by a Certified
Access Specialist (CASp).
ARTICLE 25
LATE CHARGES
If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee within five (5) business days after
Tenant's receipt of written notice from Landlord that said amount is due, then
Tenant shall pay to Landlord a late charge equal to four percent (4%) of the
overdue amount plus any reasonable attorneys' fees incurred by Landlord by
reason of Tenant's failure to pay Rent and/or other charges when due hereunder.
The late charge shall be deemed Additional Rent and the right to require it
shall be in addition to all of Landlord's other rights and remedies hereunder or
at law and shall not be construed as liquidated damages or as limiting
Landlord's remedies in any manner. In addition to the late charge described
above, any Rent or other amounts owing hereunder which are not paid within ten
(10) business days after written notice from Landlord that the same was not paid
when due shall bear interest from the date when due until paid at a rate per
annum equal to the lesser of (i) the annual "Bank Prime Loan" rate cited in the
Federal Reserve Statistical Release Publication H.15, published on the first
Tuesday of each calendar month (or such other comparable index as Landlord and
Tenant shall reasonably agree upon if such rate ceases to be published) plus two
(2) percentage points, and (ii) the highest rate permitted by applicable law.
ARTICLE 26
LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
26.1    Landlord's Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.
26.2    Tenant's Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, within thirty (30) days
following delivery by Landlord to Tenant of statements therefor: (i) sums equal
to expenditures reasonably made and obligations incurred by Landlord in
connection with the remedying by Landlord of Tenant's defaults pursuant to the
provisions of Section 26.1; (ii) sums equal to all losses, costs, liabilities,
damages and expenses referred to in Article 10 of this Lease; and (iii) sums
equal to all expenditures made and obligations incurred by Landlord in
collecting or attempting to collect the Rent or in enforcing or attempting to
enforce any rights of Landlord under this Lease or pursuant to law, including,
without limitation, all reasonable legal fees and other amounts so expended.
Tenant's obligations under this Section 26.2 shall survive the expiration or
sooner termination of the Lease Term.
ARTICLE 27
ENTRY BY LANDLORD
27.1    In General. Landlord reserves the right at all reasonable times and upon
reasonable notice to Tenant (except in the case of an emergency) to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
or to current or prospective mortgagees, ground or underlying lessors or
insurers or, during the last eighteen (18) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility; or (iv) make such
alterations, improvements, additions or repairs to all or any portion of the
Premises, the Base Building, the Base Building systems or the Project as
Landlord shall desire or deem necessary, or as Landlord may be required to
perform under Applicable Laws, or by any governmental or quasi governmental
authority, or by court order or decree. Notwithstanding anything to the contrary
contained in this Article 27,





34
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



Landlord may enter the Premises at any time to (A) perform services required of
Landlord, including janitorial service; (B) take possession due to any Default
of this Lease in the manner provided herein and in compliance with Applicable
Laws; and (C) upon reasonable notice to Tenant (which shall not be less than two
(2) business days except in the case of an emergency) perform any covenants of
Tenant which Tenant fails to perform. Landlord may make any such entries without
the abatement of Rent, except as otherwise provided in this Lease, and may take
such reasonable steps as required to accomplish the stated purposes. Landlord
shall use commercially reasonable efforts to minimize interference with Tenant's
use of and access to the Premises in connection with any entries under this
Article 27 (except under item (B), above). Provided Landlord uses commercially
reasonable efforts to minimize interference with Tenant's business operations
and complies with the terms of Section 27.2, below, Tenant hereby waives any
claims for damages or for any injuries or inconvenience to or interference with
Tenant's business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby, provided that the foregoing
shall not limit Landlord's liability for personal injury or property damage to
the extent caused by Landlord's negligence or willful misconduct. For each of
the above purposes, Landlord shall at all times have a key with which to unlock
all the doors in the Premises, excluding Tenant's vaults, safes and special
security areas designated in advance by Tenant. In an emergency, Landlord shall
have the right to use any means that Landlord may deem proper to open the doors
in and to the Premises. Any entry into the Premises by Landlord in the manner
hereinbefore described shall not be deemed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or an actual or constructive eviction of
Tenant from any portion of the Premises. No provision of this Lease shall be
construed as obligating Landlord to perform any repairs, alterations or
decorations except as otherwise expressly agreed to be performed by Landlord
herein.
27.2    Secured Areas. Notwithstanding anything to the contrary set forth in
this Article 27, Tenant may designate certain areas of the Premises as "Secured
Areas" should Tenant require such areas for the purpose of securing certain
valuable property or confidential information. In connection with the foregoing,
Landlord shall not enter such Secured Areas except in the event of an emergency.
Landlord need not clean any area designated by Tenant as a Secured Area and
shall only maintain or repair such Secured Areas to the extent (i) such repair
or maintenance is required in order to maintain and repair the Building
Structure and/or the Building Systems; (ii) as required by Applicable Law, or
(iii) in response to specific requests by Tenant and in accordance with a
schedule reasonably designated by Tenant, subject to Landlord's reasonable
approval.
ARTICLE 28
PARKING
Tenant shall have the right, at no charge to Tenant or its visitors, to use the
Project parking areas for the parking of up to 3.5 cars per 1,000 RSF of the
Premises. Tenant shall be responsible for the full amount of any taxes imposed
by any governmental authority in connection with such parking passes or the use
of the parking facility by Tenant. Tenant shall abide by all rules and
regulations which are prescribed from time to time for the orderly operation and
use of the parking facility, including any sticker or other identification
system established by Landlord, and shall cooperate in seeing that Tenant's
employees and visitors also comply with such rules and regulations. Landlord
specifically reserves the right to change the size, configuration, design,
layout and all other aspects of the Project parking facility at any time and
Tenant acknowledges and agrees that Landlord may, without incurring any
liability to Tenant and without any abatement of Rent under this Lease, from
time to time, close-off or restrict access to the Project parking facility for
purposes of permitting or facilitating any such construction, alteration or
improvements. The parking provided pursuant to this Article 28 is solely for use
by Tenant's own personnel and such passes may not be transferred, assigned,
subleased or otherwise alienated by Tenant without Landlord's prior approval.
Tenant shall have a minimum of twelve (12) dedicated parking spaces near the
entrance to the Premises, which (subject to the terms of the CC&Rs) shall be
located as set forth on Exhibit A-1 attached hereto. Tenant, at Tenant's cost,
and in accordance with the terms of the Tenant Work Letter or Article 8 of this
Lease, may install three (3) electric vehicle (EV) charging stations in the
Project parking areas, with conduit run for up to five (5) additional EV
charging stations, in a location to be mutually and reasonably agreed upon by
Landlord and Tenant.
ARTICLE 29
MISCELLANEOUS PROVISIONS
29.1    Terms; Captions. The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.





35
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



29.2    Binding Effect. Subject to all other provisions of this Lease, each of
the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.
29.3    No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.
29.4    Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) business days
following a request therefor. At the request of Landlord or any mortgagee or
ground lessor, Tenant agrees to execute a short form of Lease and deliver the
same to Landlord within ten (10) business days following the request therefor.
29.5    Transfer of Landlord's Interest. Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Project or
Building and in this Lease, and Tenant agrees that in the event of any such
transfer and assumption of all of the Lease obligations by such transferee,
Landlord shall automatically be released from all liability under this Lease
that accrues after the date of transfer and Tenant agrees to look solely to such
transferee for the performance of Landlord's obligations hereunder after the
date of transfer and such transferee shall be deemed to have fully assumed and
be liable for all obligations of this Lease to be performed by Landlord,
including the return of any Security Deposit, and Tenant shall attorn to such
transferee.
29.6    Prohibition Against Recording. This Lease shall not be recorded by
Tenant or by anyone acting through, under or on behalf of Tenant. Tenant may
prepare and record, at Tenant's sole cost and expense, a customary memorandum of
lease, which shall be subject to Landlord's reasonable prior approval as to form
and content, and which Landlord shall execute.
29.7    Landlord's Title. Landlord's title is and always shall be paramount to
the title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.
29.8    Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.
29.9    Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant's designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.
29.10    Time of Essence. Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor.
Whenever in this Lease a payment is required to be made by one party to the
other, but a specific date for payment is not set forth or a specific number of
days within which payment is to be made is not set forth, or the words
"immediately," "promptly," and/or "on demand," or their equivalent, are used to
specify when such payment is due, then such payment shall be due thirty (30)
days after the date that the party which is entitled to such payment sends
notice to the other party demanding such payment.
29.11    Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
29.12    No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.





36
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



29.13    Limitation on Remedies.
29.13.1    Landlord Exculpation. The liability of Landlord or the Landlord
Parties to Tenant for any default by Landlord under this Lease or arising in
connection herewith or with Landlord's operation, management, leasing, repair,
renovation, alteration or any other matter relating to the Project or the
Premises shall be limited solely and exclusively to an amount which is equal to
the lesser of (a) the equity interest of Landlord in the Building or (b) the
equity interest Landlord would have in the Building if the Building were
encumbered by third-party debt in an amount equal to eighty percent (80%) of the
value of the Building (as such value is determined by Landlord), provided that
in no event shall such liability extend to any sales or insurance proceeds
received by Landlord or the Landlord Parties in connection with the Project,
Building or Premises. Neither Landlord, nor any of the Landlord Parties shall
have any personal liability therefor, and Tenant hereby expressly waives and
releases such personal liability on behalf of itself and all persons claiming
by, through or under Tenant. The limitations of liability contained in this
Section 29.13 shall inure to the benefit of Landlord's and the Landlord Parties'
present and future partners, beneficiaries, officers, directors, trustees,
shareholders, agents and employees, and their respective partners, heirs,
successors and assigns. Under no circumstances shall any present or future
partner of Landlord (if Landlord is a partnership), or trustee or beneficiary
(if Landlord or any partner of Landlord is a trust), have any liability for the
performance of Landlord's obligations under this Lease.
29.13.2    Consequential Damages. Notwithstanding anything to the contrary
contained in this Lease, nothing in this Lease shall impose any obligations on
Tenant or Landlord to be responsible or liable for, and each hereby releases the
other from all liability for, consequential damages other than those
consequential damages incurred by Landlord in connection with a holdover of the
Premises by Tenant for more than thirty (30) days after the expiration or
earlier termination of this Lease, as provided in Article 16, above.
Notwithstanding the foregoing, for purposes of this Lease, consequential damages
shall not be deemed to include property damage or personal injury damages.
29.14    Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.
29.15    Right to Lease. Landlord reserves the absolute right to effect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.
29.16    Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, acts of war, terrorist acts, inability to
obtain services, labor, or materials or reasonable substitutes therefor,
governmental actions, civil commotions, fire or other casualty, and other causes
beyond the reasonable control of the party obligated to perform, except with
respect to the obligations imposed with regard to Rent and other charges to be
paid by Tenant pursuant to this Lease (collectively, a "Force Majeure"),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party's performance caused by a Force
Majeure.
29.17    Intentionally Omitted.
29.18    Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, "Notices") given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested ("Mail"), (B) delivered by a nationally recognized overnight
courier, or (C) delivered personally. Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 10 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord, or to Landlord at the addresses set
forth below, or to such other places as Landlord may from time to time designate
in a Notice to Tenant. Any Notice will be deemed given (i) three (3) days after
the date it is posted if sent by Mail, (ii) the date the overnight courier
delivery is made, or (iii) the date personal delivery is made. As of the date of
this Lease, any Notices to Landlord must be sent, transmitted, or delivered, as
the case may be, to the following addresses:


GC Net Lease (San Carlos) Investors, LLC





37
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



1520 E. Grand Avenue
El Segundo, CA 90245
Attention: Julie Treinen, Managing Director of Asset Management


With a copy to:           


Mary Higgins, General Counsel
Griffin Capital Corporation
790 Estate Drive, Suite 180
Deerfield, Illinois  60015
29.19    Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.
29.20    Authority. Tenant is a corporation under the laws of Delaware, and each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in the State of California and that Tenant has full right and authority
to execute and deliver this Lease and that each person signing on behalf of
Tenant is authorized to do so.
29.21    Attorneys' Fees. In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.
29.22    Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the laws of the State of State of California. IN
ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO
(I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA,
(II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY APPLICABLE LAW, AND (III) TO
THE EXTENT PERMITTED BY APPLICABLE LAW, IN THE INTEREST OF SAVING TIME AND
EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT
BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT
OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP
OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY
CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY.
29.23    Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.
29.24    Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys' fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party. Landlord shall, and Tenant shall not, pay all fees
due the Brokers pursuant to separate written agreements between Landlord and the
Brokers (the "Written Agreements"). The terms of this Section 29.24 shall
survive the expiration or earlier termination of the Lease Term.
29.25    Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Landlord and Tenant hereby expressly waive the benefit of any statute to the
contrary.
29.26    Project or Building Name and Signage. Landlord shall have the right at
any time to change the name of the Project and to install, affix and maintain
any and all signs on the exterior and on the interior of the Project or Building
as





38
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



Landlord may, in Landlord's sole discretion, desire, provided that so long as
Tenant continues to conduct business in the Premises, Landlord will not name the
Project after a direct competitor of Tenant. Landlord may place on the Building
any sign required by Applicable Laws or that are typical signs identifying the
owner of the Building. Tenant shall not use the name of the Project or Building
or use pictures or illustrations of the Project or Building in advertising or
other publicity or for any purpose other than as the address of the business to
be conducted by Tenant in the Premises, without the prior written consent of
Landlord.
29.27    Counterparts. This Lease may be executed in counterparts and be
delivered by electronic PDF with the same effect as if both parties hereto had
executed the same document. Both counterparts (including any electronic PDF
counterpart) shall be construed together and shall constitute a single lease.
29.28    Rooftop and Riser Rights. At any time during the Lease Term, subject to
the terms of this Lease, Tenant or a Permitted Assignee may install, at Tenant's
sole cost and expense, one (1) communications dish or up to 24" in diameter, or
one (1) communications antenna or comparable communications equipment upon the
roof of the Building not to exceed 48" in height, and make associated
connections of Tenant's rooftop equipment to the Premises (all such equipment,
installations and connections, collectively, the "Telecommunications
Equipment"). The use of such areas of the Building for the installation of the
Telecommunications Equipment shall be for the sole use of Tenant and any
Transferee in connection with their business operations in the Premises, and
shall be without the payment of any additional Base Rent or Direct Expenses with
respect thereto. The physical appearance and all specifications of the
Telecommunications Equipment shall be subject to Landlord's reasonable approval,
the location of any such installation of the Telecommunications Equipment shall
be designated by Landlord (subject to Tenant's reasonable approval), and
Landlord may require Tenant to install screening around such Telecommunications
Equipment, at Tenant's sole cost and expense, as reasonably designated by
Landlord. Tenant shall be responsible, at Tenant's sole cost and expense, for
(i) obtaining all permits or other governmental approvals required in connection
with the Telecommunications Equipment, (ii) installing, repairing and
maintaining and causing the Telecommunications Equipment to comply with all
Applicable Laws, and (iii) prior to the expiration or earlier termination of
this Lease, removal of the Telecommunications Equipment and all associated
wiring, and the restoration of all affected areas of the Building to the
condition existing prior to the installation thereof, including restoration of
any roof penetrations. In no event shall Tenant permit the Telecommunications
Equipment to interfere with the systems of any building in the Project or the
Project or any other communications equipment at or servicing any building in
the Project or the Project. Except to the extent arising from or out of the
negligence or willful misconduct of any of the Landlord Parties, Tenant shall
indemnify, defend, protect, and hold harmless the Landlord Parties from any and
all loss, cost, damage, expense and liability (including, without limitation,
court costs and reasonable attorneys' fees) incurred in connection with or
arising from any cause related to Tenant's installation, use, repair or
maintenance or any other matter relating to or in connection with the
Telecommunications Equipment. In the event Tenant elects to exercise its right
to install the Telecommunication Equipment, then Tenant shall give Landlord
prior notice thereof. Landlord agrees that it shall not install, and shall
prohibit the installation and/or operation by any other party of, any microwave
dishes/earth satellite disks, whip antennae, other communications devices,
towers and/or other structures on the roof of the Building which would interfere
with Tenant's use of the Telecommunications Equipment.
29.29    Communications and Computer Lines. Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables serving
the Premises (collectively, the "Lines"), provided that (i) Tenant shall obtain
Landlord's prior written consent, which consent may only be withheld to the
extent a Design Problem exists, use an experienced and qualified contractor
approved in writing by Landlord, and comply with all of the other provisions of
Articles 7 and 8 of this Lease, (ii) the Lines therefor (including riser cables)
shall be appropriately insulated to prevent excessive electromagnetic fields or
radiation, shall be surrounded by a protective conduit reasonably acceptable to
Landlord, and shall be identified in accordance with the "Identification
Requirements," as that term is set forth hereinbelow, (iii) any new or existing
Lines servicing the Premises shall comply with all applicable governmental laws
and regulations, and (iv) Tenant shall pay all costs in connection therewith.
All Lines shall be clearly marked with adhesive plastic labels (or plastic tags
attached to such Lines with wire) to show Tenant's name, suite number, telephone
number and the name of the person to contact in the case of an emergency
(A) every four feet (4') outside the Premises (specifically including, but not
limited to, the electrical room risers and other Common Areas), and (B) at the
Lines' termination point(s) (collectively, the "Identification Requirements").
Landlord reserves the right (by notice to Tenant at any time prior to the
expiration or earlier termination of this Lease) to require that Tenant, prior
to the expiration or earlier termination of this Lease, remove any Lines located
in or serving the Premises.
29.30    Building Renovations. It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Project, the Premises or the Building, or any
part thereof and that no representations respecting the condition of the
Premises or the Building have been made by Landlord to Tenant except as
specifically set forth herein or in the Tenant Work Letter. However, Tenant
hereby acknowledges that Landlord may during the Lease Term renovate, improve,
alter, add to or modify (collectively, the "Renovations") the Project (but not
the Building) or the Common Areas, and that such Renovations may result in
levels of noise, dust, odor, obstruction of access, etc.,





39
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



which are in excess of that present in a fully constructed project. Tenant
hereby agrees that such Renovations shall in no way constitute a constructive
eviction of Tenant nor, except as set forth in Section 19.5.2, entitle Tenant to
any abatement of Rent and Tenant hereby waives any and all rent offsets or
claims of constructive eviction which may arise in connection with such
Renovations. Landlord shall have no responsibility and shall not be liable to
Tenant for any injury to or interference with Tenant's business arising from the
Renovations, nor shall Tenant be entitled to any compensation or damages from
Landlord for loss of the use of the whole or any part of the Premises or of
Tenant's personal property or improvements resulting from the Renovations, or
for any inconvenience or annoyance occasioned by such Renovations.
29.31    No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.
Landlord hereby warrants and represents that neither its execution of nor
performance under this Lease shall cause Landlord to be in violation of any
agreement, instrument, contract, law, rule or regulation by which Landlord is
bound, and Landlord shall protect, defend, indemnify and hold Tenant harmless
against any claims, demands, losses, damages, liabilities, costs and expenses,
including, without limitation, reasonable attorneys' fees and costs, arising
from Landlord's breach of this warranty and representation.
29.32    Transportation Management. Tenant shall fully comply with all present
or future governmentally mandated programs intended to manage parking,
transportation or traffic in and around the Project and/or the Building, and in
connection therewith, Tenant shall take responsible action for the
transportation planning and management of all employees located at the Premises
by working directly with Landlord, any governmental transportation management
organization or any other transportation-related committees or entities.
29.33    Patriot Act. As an inducement to Landlord to enter into this Lease,
Tenant hereby represents and warrants that: (i) Tenant is not, nor is it owned
or controlled directly or indirectly by, any person, group, entity or nation
named on any list issued by the Office of Foreign Assets Control ("OFAC") of the
United States Department of the Treasury pursuant to Executive Order 13224 or
any similar list or any law, order, rule or regulation or any Executive Order of
the President of the United States as a terrorist, "Specially Designated
National and Blocked Person" or other banned or blocked person (any such person,
group, entity or nation being hereinafter referred to as a "Prohibited Person");
(ii) Tenant is not (nor is it owned or controlled, directly or indirectly, by
any person, group, entity or nation which is) acting directly or indirectly for
or on behalf of any Prohibited Person; and (iii) neither Tenant (nor any person,
group, entity or nation which owns or controls Tenant, directly or indirectly)
has conducted or will conduct business or has engaged or will engage in any
transaction or dealing with any Prohibited Person, including any assignment of
this Lease or any subletting of all or any portion of the Premises, or the
making or receiving of any contribution or funds, goods or services, to or for
the benefit of a Prohibited Person. In connection with the foregoing, it is
expressly understood and agreed that the representations and warranties
contained in this Section 29.33 shall be continuing in nature and shall survive
the expiration or earlier termination of this Lease.
29.34    Energy Performance Disclosure Information.  Tenant hereby acknowledges
that Landlord may be required to disclose certain information concerning the
energy performance of the Building pursuant to California Public Resources Code
Section 25402.10 and the regulations adopted pursuant thereto (collectively the
"Energy Disclosure Requirements").  Tenant hereby acknowledges prior receipt of
the Data Verification Checklist, as defined in the Energy Disclosure
Requirements (the "Energy Disclosure Information"), and agrees that Landlord has
timely complied in full with Landlord’s obligations under the Energy Disclosure
Requirements.  Tenant acknowledges and agrees that (i) Landlord makes no
representation or warranty regarding the energy performance of the Building or
the accuracy or completeness of the Energy Disclosure Information, (ii) the
Energy Disclosure Information is for the current occupancy and use of the
Building and that the energy performance of the Building may vary depending on
future occupancy and/or use of the Building, and (iii) Landlord shall have no
liability to Tenant for any errors or omissions in the Energy Disclosure
Information.  If and to the extent not prohibited by Applicable Laws, Tenant
hereby waives any right Tenant may have to receive the Energy Disclosure
Information, including, without limitation, any right Tenant may have to
terminate this Lease as a result of Landlord’s failure to disclose such
information.  Further, Tenant hereby releases Landlord from any and all losses,
costs, damages, expenses and/or liabilities relating to, arising out of and/or
resulting from the Energy Disclosure Requirements, including, without
limitation, any liabilities arising as a result of Landlord’s failure to
disclose the Energy Disclosure Information to Tenant prior to the execution of
this Lease.  Tenant’s acknowledgment of the AS-IS condition of the Premises
pursuant to the terms of this Lease shall be deemed to include the energy
performance of the Building.  Tenant further acknowledges that pursuant to the
Energy Disclosure Requirements, Landlord may be required in the future to
disclose information concerning Tenant’s energy usage to certain third parties,
including, without limitation, prospective purchasers, lenders and tenants of
the Building (the "Tenant Energy Use Disclosure").  Tenant hereby (A) consents
to all such Tenant Energy Use Disclosures, and (B) acknowledges that Landlord
shall not be required to notify Tenant of any Tenant Energy





40
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



Use Disclosure.  Further, Tenant hereby releases Landlord from any and all
losses, costs, damages, expenses and liabilities relating to, arising out of
and/or resulting from any Tenant Energy Use Disclosure.  The terms of this
Section 29.35 shall survive the expiration or earlier termination of this Lease.
29.35    Utility Billing Information. In the event that the Tenant is permitted
to contract directly for the provision of electricity, gas and/or water services
to the Premises with the third-party provider thereof (all in Landlord's sole
and absolute discretion), Tenant shall promptly, but in no event more than five
(5) business days following its receipt of each and every invoice for such items
from the applicable provider, provide Landlord with a copy of each such invoice.
29.36    No Discrimination. Landlord and Tenant each covenant by and for itself,
its heirs, executors, administrators and assigns, and all persons claiming under
or through Tenant or Landlord, as applicable, and this Lease is made and
accepted upon and subject to the following conditions: that there shall be no
discrimination against or segregation of any person or group of persons, on
account of race, color, creed, sex, religion, marital status, ancestry or
national origin in the leasing, subleasing, transferring, use, or enjoyment of
the Premises, nor shall Tenant or Landlord, as applicable, itself, or any person
claiming under or through Tenant or Landlord, as applicable, establish or permit
such practice or practices of discrimination or segregation with reference to
the selection, location, number, use or occupancy, of tenants, lessees,
sublessees, subtenants or vendees in the Premises.
29.37    Reasonableness and Good Faith. Except (i) for matters for which there
is a standard of consent or discretion specifically set forth in this Lease;
(ii) matters which could have an adverse effect on the Building Structure or the
Building Systems, or which could affect the exterior appearance of the Building,
or (iii) matters covered by Article 4 (Additional Rent), or Article 19
(Defaults; Remedies) of this Lease (collectively, the "Excepted Matters"), any
time the consent of Landlord or Tenant is required under this Lease, such
consent shall not be unreasonably withheld or delayed, and, except with regard
to the Excepted Matters, whenever this Lease grants Landlord or Tenant the right
to take action, exercise discretion, establish rules and regulations or make an
allocation or other determination, Landlord and Tenant shall act reasonably and
in good faith.
29.38    No Public Statements. Neither Landlord nor Tenant shall issue any press
release or make any similar announcement of the execution of this Lease without
the prior consent of the other, which consent shall not be unreasonably
withheld, conditioned or delayed (provided that Tenant may require that no such
announcement be made until after thirty (30) days following the full execution
and delivery of this Lease).
[Signatures follow on next page]





41
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
LANDLORD:
TENANT:
GC NET LEASE (SAN CARLOS) INVESTORS, LLC,
a Delaware limited liability company


By: Griffin Capital Essential Asset Operating Partnership, L.P.,
   a Delaware limited partnership,
its sole member


By: Griffin Capital Essential Asset REIT, Inc.,
a Maryland corporation,
its General Partner


By:   /s/ Julie A. Treinen      
Name:  Julie A. Treinen      
Its:  Vice President – Asset Management   
ROVI CORPORATION,
a Delaware corporation
By:  /s/ Pamela Sergeeff    
Name:  Pamela Sergeeff    
Its:  Authorized Signatory   
By:  /s/ Peter Halt    
Name: Peter Halt    
Its:  Authorized Signatory   










42
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------







EXHIBIT A
OUTLINE OF PREMISES









43
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------




EXHIBIT A-1
LOCATION OF DEDICATED PARKING AND EV SPACES




[DIAGRAM OF LEASED PREMISES]



 
EXHIBIT A-1
-1-
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------




EXHIBIT B
TENANT WORK LETTER


This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the Premises. This Tenant Work Letter is essentially organized
chronologically and addresses the issues of the construction of the Premises, in
sequence, as such issues will arise during the actual construction of the
Premises. All references in this Tenant Work Letter to Sections of "this Tenant
Work Letter" shall mean the relevant portion of Sections 1 through 5 of this
Tenant Work Letter.
SECTION 1
DELIVERY OF THE PREMISES
Landlord shall deliver the Premises and Tenant shall accept the Premises from
Landlord on September 1, 2015 (the "Delivery Date"). Tenant acknowledges that
certain portions of the Premises on the first (1st) and fourth (4th) floors of
the Building (the "Unfinished Areas") have not previously been improved, and
will be delivered in their presently existing shell and "as-is" condition as of
the date of this Lease. Landlord shall cause the existing Building Systems
(i.e., roof, HVAC, electrical, plumbing, lighting and vertical transportation
system) in good working condition, and shall cause the Building Structure to be
water tight and structurally sound. If during the two (2) months period
following Landlord's delivery of the Premises to Tenant, Tenant informs Landlord
in writing that any such Building Systems are not in good working condition,
Landlord will remedy such condition at Landlord's sole cost and expense.
SECTION 2
TENANT IMPROVEMENTS
2.1    Tenant Improvement Allowance. Tenant shall be entitled to a one-time
Tenant improvement allowance (the "Tenant Improvement Allowance") in the amount
of $31.43 per RSF of the Premises (i.e., $3,265,702.72) for the costs relating
to the initial design and construction of the improvements, which are
permanently affixed to the Premises (the "Tenant Improvements"). In no event
shall Landlord be obligated to make disbursements pursuant to this Tenant Work
Letter in a total amount which exceeds the Tenant Improvement Allowance.
2.1.1    Required Improvements. As part of its construction of the Tenant
Improvements, Tenant shall be required to improve the Unfinished Areas with
Tenant Improvements with a value of not less than $31.43 per RSF of such areas.
Until such improvements have been constructed in the Unfinished Areas, Landlord
may reserve, and not disburse, an amount of the Tenant Improvement Allowance
equal to $31.43 per RSF of the Unfinished Areas.
2.2    Disbursement of the Tenant Improvement Allowance.
2.2.1    Tenant Improvement Allowance Items. Except as otherwise set forth in
this Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord (each of which disbursements shall be made pursuant to Landlord's
disbursement process, including, without limitation, Landlord's receipt of
invoices for all costs and fees described herein) only for the following items
and costs (collectively the "Tenant Improvement Allowance Items"):
2.2.1.1      Payment of the fees of the "Architect" and the "Engineers," as
those terms are defined in Section 3.1 of this Tenant Work Letter, and other
consultants of Tenant, and payment of the fees incurred by Landlord in
connection with Landlord's review of the "Construction Drawings," as that term
is defined in Section 3.1 of this Tenant Work Letter, and for the purchase of
furniture, fixtures and equipment to be used in the Premises (collectively, the
"Soft Costs"), provided that such Soft Costs shall not exceed 20% of the amount
of the Tenant Improvement Allowance in the aggregate;

 
EXHIBIT B
-9-
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------




2.2.1.2      The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;
2.2.1.3      The cost of construction of the Tenant Improvements, including,
without limitation, testing and inspection costs, freight elevator usage,
hoisting and trash removal costs, and contractors' fees and general conditions;
2.2.1.4      The cost of any changes in the Base Building when such changes are
required by the Construction Drawings, such cost to include all direct
architectural and/or engineering fees and expenses incurred in connection
therewith;
2.2.1.5      The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the "Code");
2.2.1.6      The cost of the "Landlord Review Fees," as defined in Section
4.2.2.1 of this Tenant Work Letter;
2.2.1.7      Sales and use taxes; and
2.2.1.8      All other costs required to be expended by Landlord in connection
with the construction of the Tenant Improvements.
2.2.2    Disbursement of Tenant Improvement Allowance. During the construction
of the Tenant Improvements, Landlord shall make monthly disbursements of the
Tenant Improvement Allowance for Tenant Improvement Allowance Items and shall
authorize the release of monies as follows.
2.2.2.1      Monthly Disbursements. On or before the twentieth (20th) day of
each calendar month, during the construction of the Tenant Improvements (or such
other date as Landlord may designate), Tenant shall deliver to Landlord: (i) a
request for reimbursement of Tenant's payments to the "Contractor," as that term
is defined in Section 4.1.1 of this Tenant Work Letter, in a form to be provided
by Landlord or otherwise reasonably approved by Landlord, showing the schedule,
by trade, of percentage of completion of the Tenant Improvements in the
Premises, and detailing the portion of the work completed and the portion not
completed; (ii) invoices marked paid from all of "Tenant's Agents," as that term
is defined in Section 4.1.2 of this Tenant Work Letter, or other reasonable
evidence of payment made by Tenant for labor rendered and materials delivered to
the Premises; (iii) executed unconditional mechanic's lien releases from all of
Tenant's Agents which shall comply with the appropriate provisions, as
reasonably determined by Landlord, of California Civil Code Sections 8132, 8134,
8136 and 8138; and (iv) all other information reasonably requested by Landlord.
Tenant's request for payment shall be deemed (vis-à-vis Landlord) Tenant's
acceptance and approval of the work furnished and/or the materials supplied as
set forth in Tenant's payment request. Thereafter, Landlord shall deliver a
check to Tenant in payment of the lesser of: (A) the amounts so requested by
Tenant, as set forth in this Section 2.2.2.1, above, less a ten percent (10%)
retention (the aggregate amount of such retentions to be known as the "Final
Retention"), and (B) the balance of any remaining available portion of the
Tenant Improvement Allowance (not including the Final Retention). Landlord's
payment of such amounts shall not be deemed Landlord's approval or acceptance of
the work furnished or materials supplied as set forth in Tenant's payment
request. If any work which is the subject of a request for payment creates a
Design Problem, Tenant shall correct and eliminate such Design Problem as soon
as reasonably possible.
2.2.2.2      Final Retention. Subject to the provisions of this Tenant Work
Letter, a check for the Final Retention payable jointly to Tenant and
Contractor, or directly to Contractor at Landlord's sole discretion, shall be
delivered by Landlord to Tenant within thirty (30) days following the completion
of construction of the Tenant Improvements, provided that (i) Tenant delivers to
Landlord (a) paid invoices for all Tenant Improvements and related costs for
which the Tenant Improvement Allowance is to be dispersed, (b) signed permits
for all Tenant Improvements completed within the Premises, (c) properly executed
unconditional mechanics lien releases in compliance with both California Civil
Code Section 8134 and either Section 8136 or Section 8138 from Tenant's
contractor, subcontractors and material suppliers and any other party which has
lien rights in connection with the construction of the Tenant

 
EXHIBIT B
-9-
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------




Improvements, (ii) Architect delivers to Landlord a "Certificate of Substantial
Completion", in a form reasonably acceptable to Landlord, certifying that the
construction of the Tenant Improvements in the Premises has been substantially
completed, (iii) Tenant delivers to Landlord a "close-out package" in both paper
and electronic forms (including, as-built drawings, and final record CADD files
for the associated plans, warranties and guarantees from all contractors,
subcontractors and material suppliers, and an independent air balance report);
and (iv) a certificate of occupancy, a temporary certificate of occupancy or its
equivalent is issued to Tenant for the Premises.
2.2.2.3    Other Terms. Landlord shall only be obligated to make disbursements
from the Tenant Improvement Allowance to the extent costs are incurred by Tenant
for Tenant Improvement Allowance Items. All Tenant Improvement Allowance Items
for which the Tenant Improvement Allowance has been made available shall be
deemed Landlord's property under the terms of this Lease.
2.3    Building Standards. The quality of Tenant Improvements shall be equal to
or of greater quality than the quality of the existing improvements in the
Premises.
2.4    Outside Date for Disbursement of Tenant Improvement Allowance. Any
portion of the Tenant Improvement Allowance remaining undisbursed and
unallocated as of the date that is the later of (i) two (2) years after the
Lease Commencement Date, and (ii) the date that is ten (10) business days after
Landlord informs Tenant by notice that the date to use the Tenant Improvement
Allowance has otherwise passed, shall revert to Landlord, and Tenant shall have
no further rights with respect thereto.
2.5    Failure to Disburse Tenant Improvement Allowance. To the extent that
Landlord fails to pay from the Tenant Improvement Allowance amounts due to
Contractor, Architects, Engineers and Tenant's Agents in accordance with the
terms hereof, and such amounts remain unpaid for thirty (30) days after notice
from Tenant, then without limiting Tenant's other remedies under the Lease,
Tenant may, after Landlord's failure to pay such amounts within five (5)
business days after Tenant's delivery of a second notice from Tenant delivered
after the expiration of such 30-day period, pay the same and deduct the amount
thereof from the Rent next due and owing under the Lease, including interest at
the Interest Rate from the due date until the date of the Rent offset.
Notwithstanding the foregoing, if during either the 30-day or 5-day period set
forth above, Landlord (i) delivers notice to Tenant that it disputes any portion
of the amounts claimed to be due (the "Allowance Dispute Notice"), and (ii) pays
any amounts not in dispute, Tenant shall have no immediate right to offset any
amounts against rent, but may institute arbitration proceedings pursuant to the
terms of Article 22 of the Lease to recover such amounts from Landlord.
Notwithstanding any of the foregoing, in the event Tenant institutes arbitration
proceedings as provided herein and the determination of the Arbitrator is in
favor of Tenant, Tenant shall be entitled, automatically, to offset the amount
of such award against the Base Rent next coming due under the Lease, including
interest at the Interest Rate from the due date until the date of the Rent
offset. Further, in the event the arbitration award is in favor of Tenant, any
delay actually caused to Tenant as a result of Landlord's failure to pay the
disputed amount shall be deemed to be a "Landlord Caused Delay" under Section 5
of this Tenant Work Letter.
SECTION 3
CONSTRUCTION DRAWINGS
3.1    Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner designated by Tenant and approved by Landlord, such
approval not to be unreasonably withheld (the "Architect") to prepare the
"Construction Drawings," as that term is defined in this Section 3.1. Tenant
shall retain the engineering consultants designated by Tenant and approved by
Landlord, such approval not to be unreasonably withheld (the "Engineers") to
prepare all plans and engineering working drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, lifesafety, and sprinkler work in the
Premises, which work is not part of the Base Building. The plans and drawings to
be prepared by Architect and the Engineers hereunder shall be known collectively
as the "Construction Drawings." All Construction Drawings shall comply with the
drawing format and specifications determined by Landlord, and shall be subject
to Landlord's approval. The Construction Drawings shall include drawings for the
improvement of the Unfinished Areas. Tenant and Architect shall verify, in the
field, the dimensions and conditions as shown on the relevant portions of the
Base Building plans, and Tenant and Architect shall be solely

 
EXHIBIT B
-9-
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------




responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord's review of the Construction Drawings as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord's review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord's
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings, and Tenant's
waiver and indemnity set forth in this Lease shall specifically apply to the
Construction Drawings.
3.2    Final Space Plan. Tenant shall supply Landlord with four (4) hard copies
signed by Tenant of its final space plan, along with other renderings or
illustrations reasonably required by Landlord, to allow Landlord to understand
Tenant's design intent, for the Premises before any architectural working
drawings or engineering drawings have been commenced, and concurrently with
Tenant's delivery of such hard copies, Tenant shall send to Landlord via
electronic mail one (1) .pdf electronic copy of such final space plan. The final
space plan (the "Final Space Plan") shall include a layout and designation of
all offices, rooms and other partitioning, their intended use, and equipment to
be contained therein. Landlord may request clarification or more specific
drawings for special use items not included in the Final Space Plan. Landlord
shall advise Tenant within five (5) business days after Landlord's receipt of
the Final Space Plan for the Premises if the same contains a Design Problem or
is incomplete in any respect. If Tenant is so advised, Tenant shall promptly
cause the Final Space Plan to be revised to correct any such deficiencies or
other matters Landlord may reasonably require.
3.3    Final Working Drawings. After the Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
B.T.U. calculations, electrical requirements and special electrical receptacle
requirements for the Premises, to enable the Engineers and the Architect to
complete the "Final Working Drawings" (as that term is defined below) in the
manner as set forth below. Upon the approval of the Final Space Plan by Landlord
and Tenant as provided above, Tenant shall promptly cause the Architect and the
Engineers to complete the architectural and engineering drawings for the
Premises, and Architect shall compile a fully coordinated set of architectural,
structural, mechanical, electrical and plumbing working drawings in a form which
is complete to allow subcontractors to bid on the work and to obtain all
applicable permits (collectively, the "Final Working Drawings") and shall submit
the same to Landlord for Landlord's approval, which approval shall only be
withheld to the extent the same contains a Design Problem or is incomplete in
any respect. Tenant shall supply Landlord with four (4) hard copies signed by
Tenant of the Final Working Drawings, and concurrently with Tenant's delivery of
such hard copies, Tenant shall send to Landlord via electronic mail one (1) .pdf
electronic copy of such Final Working Drawings. Landlord shall advise Tenant
within ten (10) business days after Landlord's receipt of the Final Working
Drawings for the Premises if the same contains a Design Problem or is incomplete
in any respect. If Tenant is so advised, Tenant shall immediately revise the
Final Working Drawings in accordance with such review and any disapproval of
Landlord in connection therewith. In addition, if the Final Working Drawings or
any amendment thereof or supplement thereto shall require alterations in the
Base Building (as contrasted with the Tenant Improvements), and if Landlord in
its sole and exclusive discretion agrees to any such alterations, and notifies
Tenant of the need and cost for such alterations, then Tenant shall pay the cost
of such required changes.
3.4    Approved Working Drawings. The Final Working Drawings shall be approved
by Landlord (the "Approved Working Drawings") as provided above prior to the
commencement of construction of the Premises by Tenant. After approval by
Landlord of the Final Working Drawings, Tenant may submit the same to the
appropriate municipal authorities for all applicable building permits. Tenant
hereby agrees that neither Landlord nor Landlord's consultants shall be
responsible for obtaining any building permit or certificate of occupancy for
the Premises and that obtaining the same shall be Tenant's responsibility;
provided, however, that Landlord shall cooperate with Tenant in executing permit
applications and performing other ministerial acts reasonably necessary to
enable Tenant to obtain any such permit or certificate of occupancy. No changes,
modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Landlord, which consent may not be withheld
unless a Design Problem exists.

 
EXHIBIT B
-9-
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------




3.5    Electronic Approvals. Notwithstanding any provision to the contrary
contained in the Lease or this Tenant Work Letter, Landlord may, in Landlord's
sole and absolute discretion, transmit or otherwise deliver any of the approvals
required under this Tenant Work Letter via electronic mail to Tenant's
representative identified in Section 5.1 of this Tenant Work Letter, or by any
of the other means identified in Section 29.18 of this Lease. All approvals
required by Landlord must be given within ten (10) business days of Landlord's
receipt of a written notice from Tenant requesting such approval.
SECTION 4
CONSTRUCTION OF THE TENANT IMPROVEMENTS
4.1    Tenant's Selection of Contractors.
4.1.1    The Contractor. A general contractor shall be retained by Tenant to
construct the Tenant Improvements. Such general contractor ("Contractor") shall
be approved by Landlord, which approval shall not be unreasonably withheld, and
Tenant shall deliver to Landlord notice of its selection of the Contractor upon
such selection. Landlord hereby approves the following as "Contractor", if
selected by Tenant: (1) McLarney Construction, (2) South Bay Construction, and
(3) Novo Construction.
4.1.2    Tenant's Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as "Tenant's Agents")
must be approved in writing by Landlord, which approval shall not be
unreasonably withheld or delayed. If Landlord does not approve any of Tenant's
proposed subcontractors, laborers, materialmen or suppliers, Tenant shall submit
other proposed subcontractors, laborers, materialmen or suppliers for Landlord's
written approval.
4.2    Construction of Tenant Improvements by Tenant's Agents.
4.2.1    Construction Contract; Cost Budget. Tenant shall engage the Contractor
under a commercially reasonable construction contract (collectively, the
"Contract"). All costs related to the Tenant Improvements to the extent in
excess of the Tenant Improvement Allowance shall be paid by Tenant out of its
own funds, but Tenant shall continue to provide Landlord with the documents
described in Sections 2.2.2.1(i), (ii), (iii) and (iv) of this Tenant Work
Letter, above, for Landlord's approval, concurrently with Tenant paying such
costs.
4.2.2    Tenant's Agents.
4.2.2.1      Landlord's General Conditions for Tenant's Agents and Tenant
Improvement Work. Tenant's and Tenant's Agent's construction of the Tenant
Improvements shall comply with the following: (i) the Tenant Improvements shall
be constructed in strict accordance with the Approved Working Drawings; and
(ii) Tenant's Agents shall submit schedules of all work relating to the Tenant
Improvements to Contractor and Contractor shall, within five (5) business days
of receipt thereof, inform Tenant's Agents of any changes which are necessary
thereto, and Tenant's Agents shall adhere to such corrected schedule. Tenant
shall reimburse Landlord, out of the Tenant Improvement Allowance, the
reasonable and actual costs incurred by Landlord in connection with the review
of Tenant's Construction Drawings, including with respect to structural
engineering and MEP drawings, provided that the total cost so reimbursed shall
not exceed $30,000.00 (the "Landlord Review Fees"), which amounts Landlord may
deduct from the Tenant Improvement Allowance by written notice to Tenant, as and
when incurred by Landlord..
4.2.2.2      Indemnity. Tenant's indemnity of Landlord as set forth in this
Lease shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to any act or omission of Tenant or
Tenant's Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant's non-payment of any amount arising out of the Tenant
Improvements and/or Tenant's disapproval of all or any portion of any request
for payment. Such indemnity by Tenant, as set forth in this Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord's performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Tenant Improvements,
and (ii) to enable Tenant to obtain any building permit or certificate of
occupancy for the Premises.

 
EXHIBIT B
-9-
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------




4.2.2.3      Requirements of Tenant's Agents. Each of Tenant's Agents shall
guarantee to Tenant and for the benefit of Landlord and Tenant that the portion
of the Tenant Improvements for which it is responsible shall be free from any
defects in workmanship and materials for a period of not less than one (1) year
from the date of completion thereof. Each of Tenant's Agents shall be
responsible for the replacement or repair, without additional charge, of all
work done or furnished in accordance with its contract that shall become
defective within one (1) year after the later to occur of (i) completion of the
work performed by such contractor or subcontractors and (ii)  the Lease
Commencement Date. The correction of such work shall include, without additional
charge, all additional expenses and damages incurred in connection with such
removal or replacement of all or any part of the Tenant Improvements, and/or the
Building and/or common areas that may be damaged or disturbed thereby. All such
warranties or guarantees as to materials or workmanship of or with respect to
the Tenant Improvements shall be contained in the Contract or subcontract and
shall be written such that such guarantees or warranties shall inure to the
benefit of both Landlord and Tenant, as their respective interests may appear,
and can be directly enforced by either. Tenant covenants to give to Landlord any
assignment or other assurances which may be necessary to effect such right of
direct enforcement.
4.2.2.4      Insurance Requirements.
4.2.2.4.1  General Coverages. All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in this Lease.
4.2.2.4.2  Special Coverages. Tenant shall carry "Builder's All Risk" insurance
in an amount approved by Landlord covering the construction of the Tenant
Improvements, and such other insurance as Landlord may require, it being
understood and agreed that the Tenant Improvements shall be insured by Tenant
pursuant to this Lease immediately upon completion thereof. Such insurance shall
be in amounts and shall include such extended coverage endorsements as may be
reasonably required by Landlord including, but not limited to, the requirement
that all of Tenant's Agents shall carry excess liability and Products and
Completed Operation Coverage insurance, each in amounts not less than $5,000,000
per incident, $5,000,000 in aggregate, and in form and with companies as are
required to be carried by Tenant as set forth in this Lease.
4.2.2.4.3  General Terms. Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor's equipment is
moved onto the site. All such policies of insurance must contain a provision
that the company writing said policy will give Landlord ten (10) days prior
written notice of any cancellation or lapse of the effective date or any
reduction in the amounts of such insurance or in the alterative Tenant may
provide such notice. In the event that the Tenant Improvements are damaged by
any cause during the course of the construction thereof, Tenant shall
immediately repair the same at Tenant's sole cost and expense. Tenant's Agents
shall maintain all of the foregoing insurance coverage in force until the Tenant
Improvements are fully completed and accepted by Landlord, except for any
Products and Completed Operation Coverage insurance required by Landlord, which
is to be maintained for ten (10) years following completion of the work and
acceptance by Landlord and Tenant. All policies carried under this Section
4.2.2.4 shall insure Landlord and Tenant, as their interests may appear, as well
as Contractor and Tenant's Agents. All insurance, except Workers' Compensation,
maintained by Tenant's Agents shall preclude subrogation claims by the insurer
against anyone insured thereunder. Such insurance shall provide that it is
primary insurance as respects the owner and that any other insurance maintained
by owner is excess and noncontributing with the insurance required hereunder.
The requirements for the foregoing insurance shall not derogate from the
provisions for indemnification of Landlord by Tenant under Section 4.2.2.2 of
this Tenant Work Letter.
4.2.3    Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer's specifications.

 
EXHIBIT B
-9-
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------




4.2.4    Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord's failure to
inspect the Tenant Improvements shall in no event constitute a waiver of any of
Landlord's rights hereunder nor shall Landlord's inspection of the Tenant
Improvements constitute Landlord's approval of the same. Should Landlord
disapprove any portion of the Tenant Improvements because a Design Problem
exists, Landlord shall notify Tenant in writing of such disapproval and shall
specify the items disapproved. Any such Design Problem shall be rectified by
Tenant at no expense to Landlord.
4.2.5    Meetings. Commencing upon the execution of this Lease, Tenant shall
hold weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Tenant Improvements, which meetings shall be held at a
location designated by Landlord, and Landlord and/or its agents shall receive
prior notice of, and shall have the right to attend, all such meetings, and,
upon Landlord's request, certain of Tenant's Agents shall attend such meetings.
In addition, minutes shall be taken at all such meetings, a copy of which
minutes shall be promptly delivered to Landlord. One such meeting each month
shall include the review of Contractor's current request for payment.
4.3    Notice of Completion; Copy of Record Set of Plans. Within fifteen (15)
days after completion of construction of the Tenant Improvements, Tenant shall
cause a Notice of Completion to be recorded in the office of the Recorder of the
county in which the Building is located in accordance with Section 8182 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation. If Tenant fails to do
so, Landlord may execute and file the same as Tenant's agent for such purpose,
at Tenant's sole cost and expense. At the conclusion of construction, (i) Tenant
shall cause the Architect and Contractor (A) to update the Approved Working
Drawings as necessary to reflect all changes made to the Approved Working
Drawings during the course of construction, (B) to certify to the best of their
knowledge that the "record-set" of as-built drawings are true and correct, which
certification shall survive the expiration or termination of this Lease, and (C)
to deliver to Landlord two (2) sets of copies of such record set of drawings
within ninety (90) days following issuance of a certificate of occupancy for the
Premises, and (ii) Tenant shall deliver to Landlord a copy of all warranties,
guaranties, and operating manuals and information relating to the improvements,
equipment, and systems in the Premises.
SECTION 5
LEASE COMMENCEMENT DATE DELAYS
5.1    Lease Commencement Date Delays. The Lease Commencement Date shall occur
as provided in Section 2.1 of this Lease and Section 3.2 of the Summary,
provided that the Lease Commencement Date shall be extended by the number of
days of actual delay of the Substantial Completion of the Tenant Improvements in
the Premises and Tenant's move into the Premises to the extent caused by a
"Commencement Date Delay," as that term is defined, below, but only to the
extent such Commencement Date Delay causes the Substantial Completion of the
Tenant Improvements and Tenant’s move into its Premises to occur after October
13, 2015. As used herein, the term "Commencement Date Delay" shall mean only a
"Force Majeure Delay" or a "Landlord Caused Delay," as those terms are defined
below in this Section 5.1 of this Tenant Work Letter. As used herein, the term
"Force Majeure Delay" shall mean only an actual delay resulting from strikes,
fire, wind, damage or destruction to the Building, explosion, casualty, flood,
hurricane, tornado, the elements, acts of God or the public enemy, terrorist
acts, sabotage, war, invasion, insurrection, rebellion, civil unrest, riots,
earthquakes or slow-downs or shut downs to the permitting office. As used in
this Tenant Work Letter, "Landlord Caused Delay" shall mean actual delays to the
extent resulting from the acts or omissions of Landlord including, but not
limited to (i) failure of Landlord to timely approve or disapprove any
Construction Drawings; (ii) material and unreasonable interference by Landlord,
its agents or Landlord Parties (except as otherwise allowed under this Tenant
Work Letter) with the Substantial Completion of the Tenant Improvements and
which objectively preclude or delay the construction of tenant improvements in
the Building or move into the Premises by any person, which interference relates
to access by Tenant, or Tenant's Agents to the Building or any Building
facilities (including loading docks and freight elevators) or service (including
temporary power and parking areas as provided herein) during normal construction
hours, or the use thereof during normal construction hours; (iii) delays due to
the acts or failures to act of Landlord or Landlord Parties with respect to
payment of the Tenant Improvement Allowance (except as otherwise allowed under
this Tenant Work Letter) and/or cessation of work as a result thereof;

 
EXHIBIT B
-9-
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------




or (iv) failure to deliver to Tenant sole and exclusive possession of the
Premises in the Delivery Condition required by the Lease by September 1, 2015.
5.2    Determination of Lease Commencement Date Delay. If Tenant contends that a
Lease Commencement Date Delay has occurred, Tenant shall notify Landlord in
writing of (i) the event which constitutes such Lease Commencement Date Delay
and (ii) the date upon which such Lease Commencement Date Delay is anticipated
to end. If such actions, inaction or circumstance described in the Notice set
forth in (i) above of this Section 5.2 of this Tenant Work Letter (the "Delay
Notice") are not cured by Landlord within one (1) business day of Landlord's
receipt of the Delay Notice and if such action, inaction or circumstance
otherwise qualify as a Lease Commencement Date Delay, then a Lease Commencement
Date Delay shall be deemed to have occurred commencing as of the date of
Landlord's receipt of the Delay Notice and ending as of the date such delay
ends.
5.3    Definition of Substantial Completion of the Tenant Improvements. For
purposes of this Section 5, "Substantial Completion of the Tenant Improvements"
shall mean completion of construction of the Tenant Improvements in the Premises
pursuant to the Approved Construction Drawings, with the exception of any punch
list items.
SECTION 5
MISCELLANEOUS
6.1    Tenant's Representative. Tenant has designated Hobie Sheeder as its sole
representative with respect to the matters set forth in this Tenant Work Letter
(whose e-mail address for the purposes of this Tenant Work Letter is
hobie.sheeder@rovicorp.com and phone number is (818) 295-6650, who shall have
full authority and responsibility to act on behalf of the Tenant as required in
this Tenant Work Letter. At any time and from time to time hereafter, Tenant may
designate a different representative by written notice to Landlord.
6.2    Landlord's Representative. Landlord has designated Grant Takamoto, LEEP
AP (whose contact information is set forth below) as its sole representative
with respect to the matters set forth in this Tenant Work Letter, who, until
further notice to Tenant, shall have full authority and responsibility to act on
behalf of the Landlord as required in this Tenant Work Letter.


Grant Takamoto, LEED AP
Orchard Commercial Construction
1995 Laurelwood Road
Santa Clara California  95054
408.922.0400 OFFICE  408.591.0284 MOBILE
gtakamoto@orchardcommercial.com
6.3    Time of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.
6.4    Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Tenant Work Letter, if any Default by Tenant
under the Lease or this Tenant Work Letter occurs at any time on or before the
substantial completion of the Tenant Improvements, then (i) in addition to all
other rights and remedies granted to Landlord pursuant to the Lease, Landlord
shall have the right to withhold payment of all or any portion of the Tenant
Improvement Allowance and/or Landlord may, without any liability whatsoever,
cause the cessation of construction of the Tenant Improvements (in which case,
Tenant shall be responsible for any delay in the substantial completion of the
Tenant Improvements and any costs occasioned thereby), and (ii) all other
obligations of Landlord under the terms of the Lease and this Tenant Work Letter
shall be forgiven until such time as such default is cured pursuant to the terms
of the Lease.

 
EXHIBIT B
-9-
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------




6.5    Miscellaneous Charges. Subject to Landlord's reasonable scheduling
requirements, Landlord shall permit Tenant and Contractor to use the Building's
elevators and related facilities of the Building to the extent the same is
reasonably necessary for Tenant, Tenant's Agents and/or the Contractor to
construct the Tenant Improvements, and for Tenant's initial move into the
Premises, including the installation of Tenant's furniture, fixtures, and
equipment. Materials stocking will be scheduled in advance after or before
Building working hours. During normal construction hours, as reasonably
determined by Landlord (the "Construction Hours"), freight elevator usage shall
be for personnel and miscellaneous tools and materials only. In addition, Tenant
acknowledges that there may be an after-hours usage charge to reimburse Landlord
for its incremental actual costs with respect to the use of the Building's
freight elevator during hours other than the Construction Hours, but only to the
extent that such use requires Landlord to engage elevator operations or security
personnel. In addition Landlord shall provide, and, except as set forth above,
neither Tenant nor Tenant's Agents nor the Contractor or subcontractors shall be
charged for the use of, parking, electricity, water, freight elevator and/or
loading docks during the construction of the Tenant Improvements.
Notwithstanding the foregoing, if Tenant, Tenant's Agents or the Contractor
requires any of the foregoing in connection with any use reasonably unrelated to
Tenant's construction and/or installation of the Tenant Improvements, Tenant
shall pay the applicable cost of such service.





 
EXHIBIT B
-9-
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------




EXHIBIT C
NOTICE OF LEASE TERM DATES


To:
_______________________

_______________________

_______________________

_______________________

Re:
Lease dated ____________, 20__ between _______________________, a
_______________________ ("Landlord"), and _______________________, a
_______________________ ("Tenant") concerning Suite ______ on floor(s)
__________ of the office building located at _______________________.

Gentlemen:
In accordance with the Lease (the "Lease"), we wish to advise you and/or confirm
as follows:
1.
The Lease Term shall commence on or has commenced on _____________ for a term of
_______________ ending on _______________.

2.
Rent commenced to accrue on ____________, in the amount of ____________.

3.
If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

4.
Your rent checks should be made payable to __________ at ______________.

5.
The exact number of rentable square feet within the Premises is _________ square
feet.

6.
Tenant's Share as adjusted based upon the exact number of rentable square feet
within the Premises is ____________%.



"Landlord":


,
a


By:
Its:






Agreed to and Accepted as
of  , 200  .


"Tenant":


                                                                                      
a


By:
Its:







 
EXHIBIT C
-1-
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------




EXHIBIT D
RULES AND REGULATIONS
Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control. Landlord agrees that it will not unreasonably
modify, amend, change or enforce these Rules and Regulations in a manner which
will unreasonably and materially interfere with the Permitted Use pursuant to
the terms of the Lease.
1.Tenant shall not employ any person or persons to perform maintenance or repair
services other than the Project Property Manager, unless otherwise agreed to by
Landlord in writing. Tenant shall not cause any unnecessary labor by reason of
Tenant's carelessness or indifference in the preservation of good order and
cleanliness. Janitor service will not be furnished on nights when rooms are
occupied after 9:00 p.m. unless, by agreement in writing, service is extended to
a later hour for specifically designated rooms.
2.Except with Landlord's prior consent, Tenant shall not sell, or permit the
sale from the Premises of, or use or permit the use of any sidewalk or mall area
adjacent to the Premises, or any part of the Project for the sale of,
newspapers, magazines, periodicals, theater tickets or any other goods,
merchandise or service, nor shall Tenant carry on, or permit or allow any
employee or other person to carry on, business in or from the Premises for the
service or accommodation of occupants or any other portion of the Project, nor
shall the Premises be used for manufacturing of any kind, or for any business or
activity other than that specifically provided for in Tenant's lease.
3.Sidewalks, passageways, driveways, exits, entrances, and other common areas of
the Project shall not be obstructed by Tenant or used by Tenant for any purpose
other than for ingress to and egress from the Premises. Landlord shall in all
cases retain the right to control and prevent access thereto by all persons
whose presence, in the judgment of the Landlord, shall be prejudicial to the
safety. character, reputation or interests of the Project, including its tenants
and occupants.
4.Neither Tenant nor its employees or guests shall store any automobiles in the
parking lots or parking garage without the prior written consent of Landlord,
but Tenant's employees may on occasion park vehicle overnight while on vacation
or on business trips. Except for emergency repairs, neither Tenant nor its
employees shall perform any work on any automobiles while located in the parking
garage or on the Land.
5.Landlord shall have the right to close temporarily the parking garage or
certain areas therein in order to perform necessary repairs, maintenance and
improvements to the parking garage.
6.No sign, placard, picture, name, advertisement or notice (a "Sign") visible
from the exterior of the Premises shall be inscribed, painted, affixed.
installed or displayed by Tenant without the prior written consent of Landlord,
as provided in the Lease pursuant to which Tenant occupies space on the Project.
Absent any such consent, Landlord shall have the right to remove any Sign upon
one (1) business day prior notice to Tenant and at the expense of Tenant. Any
such consent shall be deemed to relate to only the particular Sign so consented
to by Landlord and shall not be construed as dispensing with the necessity of
obtaining the prior written consent of Landlord with respect to any other Sign.
All approved Signs or lettering on doors and walls shall be inscribed, painted,
affixed, installed, printed or otherwise displayed, at the expense of Tenant, by
a person approved by Landlord and in a manner or style acceptable to Landlord.
7.No curtains, draperies, blinds, shutters, shades, screens or other coverings,
awnings, hangings or decorations shall be installed or used in connection with
any window or door of the Premises without the prior written consent of
Landlord, except for normal and customary interior decorations to the Premises
not visible from the exterior of the Building or Project. In any event, any such
items shall be installed so as to face the interior surface of the standard
window treatment established by Landlord and shall in no way be visible from the
exterior of the Building. No articles shall be placed against glass partitions
or doors which might appear unsightly from the

 
EXHIBIT D
-3-
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------




outside of the Premises. No sashes, sash doors, skylights, windows or doors that
reflect or admit light or air into the halls, passageways or other public places
in the Building shall be covered or obstructed by Tenant without the prior
written consent of Landlord.
8.Tenant assumes all responsibility for protecting its Premises from theft,
robbery and pilferage, which includes keeping doors locked and other means of
entry closed. Landlord shall not be responsible for any lost or stolen property,
equipment, money or jewelry from the Premises regardless of whether such loss
occurs when the Premises are locked or not.
9.Tenant shall not alter any lock or access device, nor shall Tenant install any
new or additional lock, access device or bolt on any door or fence on Project or
the exterior of the Premises leased by the Tenant, without the prior written
consent of Landlord.
10.Landlord shall furnish Tenant, at no cost to Tenant, a reasonable number of
keys to the Premises (given the intended occupancy). Tenant shall pay a
reasonable charge for any additional keys furnished by Landlord. Any card-keys
issued by Landlord shall upon such issuance require payment of a refundable
deposit in an amount reasonably determined from time to time by Landlord. Tenant
shall not make or have made copies of any keys or card-keys furnished by
Landlord. Tenant shall, upon the expiration or sooner termination of its
tenancy, deliver to Landlord all of such keys and card-keys, together with any
of the keys relating to the Premises including, but not limited to, all keys to
any vaults or safes which remain on the Premises. In the event of the loss of
any keys furnished by Landlord to Tenant, Tenant shall pay Landlord (a) the cost
thereof (less any deposit paid by Tenant) or (b) the cost of changing the
subject lock(s) or access device(s) if Landlord deems it necessary to make such
change.
11.From time to time, Landlord may adopt procedures and systems for the safety
of the Building, its occupants, use and contents. Tenant, its agents, employees,
contractors, guests and invitees shall comply with Landlord's procedures and
systems.
12.Landlord reserves the right to exclude or expel from the Project any person
who is, in the judgment of Landlord, intoxicated or under the influence of
alcohol or other drug or who is in violation of any of the Project Rules or
Regulations.
13.Landlord shall have the right to prohibit any advertising by Tenant which
identifies the Building, and which, in Landlord's opinion, tends to impair the
reputation of the Project or its desirability for offices, and upon written
notice from Landlord, Tenant shall refrain from or discontinue such advertising.
14.Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of these Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the tenants of the Building.
15.Wherever the word "Tenant" occurs in these Rules and Regulations, it is
understood and agreed that it shall mean and include Tenant and Tenant's assigns
and subtenants, and each of their associates, agents, clerks, employees and
visitors. Wherever the word "Landlord'' occurs in these Rules and Regulations,
it is understood and agreed that it shall mean and include Landlord and its
assigns, agents, officers, employees and visitors.
16.These Rules and Regulations are in addition to, and shall not be construed in
any way to modify, alter or amend, in whole or part, the terms, covenants,
agreements and conditions of any Lease of premises on the Project.
17.Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for the safety,
care and cleanliness of the Project, and for the preservation of good order
therein.
18.Tenant shall be responsible for the observance of all the foregoing Rules and
Regulations by Tenant's employees, agents, clients, customers, invitees and
guests.

 
EXHIBIT D
-3-
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------




Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord's judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.



 
EXHIBIT D
-3-
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------




EXHIBIT E
FORM OF TENANT'S ESTOPPEL CERTIFICATE
The undersigned as Tenant under that certain Lease (the "Lease") made and
entered into as of ___________, 20_   by and between ____________________, as
Landlord, and the undersigned as Tenant, for Premises on the ______________
floor(s) of the office building located at ____________________, certifies as
follows:
1.    Attached hereto as Exhibit A is a true and correct copy of the Lease and
all amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.
2.    The undersigned currently occupies the Premises described in the Lease,
the Lease Term commenced on __________, and the Lease Term expires on
___________, and the undersigned has no option to terminate or cancel the Lease
or to purchase all or any part of the Premises, the Building and/or the Project.
3.    Base Rent became payable on ____________.
4.    The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.
5.    Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or concession agreements with respect
thereto except as follows:






6.    Intentionally Omitted.
7.    All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________. The current monthly installment of Base Rent is
$_____________________.
8.    All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not presently in
default thereunder. In addition, the undersigned has not delivered any notice to
Landlord regarding a default by Landlord thereunder.
9.    No rental has been paid more than thirty (30) days in advance and no
security has been deposited with Landlord except as provided in the Lease.
Neither Landlord, nor its successors or assigns, shall in any event be liable or
responsible for, or with respect to, the retention, application and/or return to
Tenant of any security deposit paid to any prior landlord of the Premises,
whether or not still held by any such prior landlord, unless and until the party
from whom the security deposit is being sought, whether it be a lender, or any
of its successors or assigns, has actually received for its own account, as
landlord, the full amount of such security deposit.
10.    As of the date hereof, there are no existing defenses or offsets, or, to
the undersigned's actual knowledge, claims or any basis for a claim, that the
undersigned has against Landlord.
11.    If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.

 
EXHIBIT E
-2-
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------




12.    There are no actions pending against the undersigned under the bankruptcy
or similar laws of the United States or any state.
13.    Tenant is in compliance with all federal, state and local laws,
ordinances, rules and regulations affecting its use of the Premises, including,
but not limited to, those laws, ordinances, rules or regulations relating to
hazardous or toxic materials. Tenant has never permitted or suffered, nor does
Tenant have any knowledge of, the generation, manufacture, treatment, use,
storage, disposal or discharge of any hazardous, toxic or dangerous waste,
substance or material in, on, under or about the Project or the Premises or any
adjacent premises or property in violation of any federal, state or local law,
ordinance, rule or regulation.
14.    To the undersigned's knowledge, except as noted below (if any), all
tenant improvement work to be performed by Landlord under the Lease has been
completed in accordance with the Lease and has been accepted by the undersigned
and all reimbursements and allowances due to the undersigned under the Lease in
connection with any tenant improvement work have been paid in full. All work (if
any) in the common areas required by the Lease to be completed by Landlord has
been completed.
The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises is a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.
Executed at ______________ on the ____ day of ___________, 20__.


"Tenant":


                                                                                      
a


By:
Its:


By:
Its:







 
EXHIBIT E
-2-
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]




--------------------------------------------------------------------------------




EXHIBIT F
NET EQUIVALENT LEASE RATE
1.
METHODOLOGY FOR COMPARING THE COMPARABLE TRANSACTIONS.

In order to analyze the Comparable Transactions based on the factors to be
considered in calculating the Option Rent, and given that the Comparable
Transactions may vary in terms of length or term, rental rate, concessions,
etc., the following steps shall be taken into consideration to "normalize" the
objective data from each of the Comparable Transactions. By taking this
approach, a "Net Equivalent Lease Rate" for each of the Comparable Transactions
shall be determined using the following steps to normalize the Comparable
Transactions, which will allow for an "apples to apples" comparison of the
Comparable Transactions.
1.1    The contractual rent payments for each of the Comparable Transactions
should be arrayed annually over the lease term. From this figure, the initial
lease year operating expenses (from gross leases) should be deducted, leaving a
net lease rate over the lease term. This results in the net rent received by
each landlord under the Comparable Transactions.
1.2    Any free rent or similar inducements received over time should be
deducted in the time period in which they occur, resulting in the net cash flow
arrayed over the lease term.
1.3    The resultant net cash flow from the lease should be then discounted
(using an 8.0% discount rate) to the lease commencement date, resulting in a net
present value estimate.
1.4    From the net present value, up-front inducements (tenant improvement
allowances and other concessions) should be deducted. These items should be
deducted directly, on a "dollar for dollar" basis, without discounting, since
they are typically incurred at lease commencement, while rent (which is
discounted) is a future receipt.
1.5    The net present value should then amortized back over the lease term at
the same discount rate of 8.0% used in the present value analysis. This
calculation will result in a hypothetical level or even payment, termed the "Net
Equivalent Lease Rate" (or constant equivalent in general financial terms).
2.
USE OF NET EQUIVALENT LEASE RATES FOR COMPARABLE TRANSACTIONS UNDER SECTION
2.2.2 OF THIS LEASE.

The Net Equivalent Lease Rates for the Comparable Transactions under Section
2.2.3 of this Lease shall then be used to arrive at the determination of the
Option Rent which shall be stated as a Net Equivalent Lease Rate applicable to
the Option Term.

 
EXHIBIT F
-1-
TWO CIRCLE STAR WAY
(Single-Tenant Lease Form)
[Rovi Corporation]


